Exhibit 10.4

 

EXECUTION

 

INDENTURE

 

among

 

HOMEBANC MORTGAGE TRUST 2005-3,

Issuer,

 

U.S. BANK NATIONAL ASSOCIATION,

Indenture Trustee

 

and

 

WELLS FARGO BANK, N.A.,

Securities Administrator

 

Dated as of May 1, 2005



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01

  

Definitions

   2

Section 1.02

  

Rules of Construction

   7 ARTICLE II THE NOTES

Section 2.01

  

Form

   8

Section 2.02

  

Execution, Authentication and Delivery

   9

Section 2.03

  

Limitations on Transfer of the Notes

   10

Section 2.04

  

Registration; Registration of Transfer and Exchange

   12

Section 2.05

  

Mutilated, Destroyed, Lost or Stolen Notes

   13

Section 2.06

  

Persons Deemed Owners

   14

Section 2.07

  

Payment of Principal and Interest

   14

Section 2.08

  

Cancellation

   15

Section 2.09

  

Release of Collateral

   16

Section 2.10

  

Book-Entry Notes

   16

Section 2.11

  

Notices to Clearing Agency

   17

Section 2.12

  

Definitive Notes

   17

Section 2.13

  

Tax Treatment

   17

Section 2.14

  

Restrictions on Transfer of Beneficial Ownership Interest in Class B Notes

   18 ARTICLE III COVENANTS

Section 3.01

  

Payment of Principal and Interest

   18

Section 3.02

  

Maintenance of Office or Agency

   19

Section 3.03

  

Money for Payments to be Held in Trust

   19

Section 3.04

  

Existence

   20

Section 3.05

  

Protection of Collateral

   21

Section 3.06

  

Opinions as to Collateral

   21

Section 3.07

  

Performance of Obligations

   22

Section 3.08

  

Negative Covenants

   23

Section 3.09

  

Annual Statement as to Compliance

   24

Section 3.10

  

Treatment of Notes as Debt for Tax Purposes

   24

Section 3.11

  

No Other Business

   24

Section 3.12

  

No Borrowing

   24

Section 3.13

  

Guarantees, Loans, Advances and Other Liabilities

   24

Section 3.14

  

Capital Expenditures

   24

Section 3.15

  

Removal of Administrator

   24

 

i



--------------------------------------------------------------------------------

Section 3.16

  

Restricted Payments

   24

Section 3.17

  

Notice of Events of Default

   25

Section 3.18

  

Further Instruments and Acts

   25

Section 3.19

  

Covenants of the Issuer

   25

Section 3.20

  

Representations and Warranties of the Issuer

   25 ARTICLE IV SATISFACTION AND DISCHARGE

Section 4.01

  

Satisfaction and Discharge of Indenture

   26

Section 4.02

  

Application of Trust Money

   27

Section 4.03

  

Repayment of Moneys Held by Paying Agent

   27

Section 4.04

  

Trust Money Received by Indenture Trustee

   28 ARTICLE V REMEDIES

Section 5.01

  

Events of Default

   28

Section 5.02

  

Acceleration of Maturity; Rescission and Annulment

   29

Section 5.03

  

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee

   30

Section 5.04

  

Remedies; Priorities

   32

Section 5.05

  

Optional Preservation of the Collateral

   33

Section 5.06

  

Limitation of Suits

   34

Section 5.07

  

Unconditional Rights of Noteholders To Receive Principal and Interest

   34

Section 5.08

  

Restoration of Rights and Remedies

   35

Section 5.09

  

Rights and Remedies Cumulative

   35

Section 5.10

  

Delay or Omission Not a Waiver

   35

Section 5.11

  

Control by Noteholders

   35

Section 5.12

  

Waiver of Past Defaults

   36

Section 5.13

  

Undertaking for Costs

   36

Section 5.14

  

Waiver of Stay or Extension Laws

   36

Section 5.15

  

Action on Notes

   37

Section 5.16

  

Performance and Enforcement of Certain Obligations

   37 ARTICLE VI THE INDENTURE TRUSTEE

Section 6.01

  

Duties of Indenture Trustee

   37

Section 6.02

  

Rights of Indenture Trustee

   39

Section 6.03

  

Individual Rights of Indenture Trustee

   40

Section 6.04

  

Indenture Trustee’s Disclaimer

   41

Section 6.05

  

Notice of Defaults

   41

Section 6.06

  

Reports by Indenture Trustee to Holders

   41

Section 6.07

  

Compensation and Indemnity

   41

Section 6.08

  

Replacement of Indenture Trustee

   42

 

ii



--------------------------------------------------------------------------------

Section 6.09

  

Successor Indenture Trustee by Merger

   42

Section 6.10

  

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

   43

Section 6.11

  

Eligibility; Disqualification

   44

Section 6.12

  

Representations and Warranties

   44

Section 6.13

  

Preferential Collection of Claims Against Issuer

   45 ARTICLE VII NOTEHOLDERS’ LISTS AND REPORTS

Section 7.01

  

Issuer To Furnish Indenture Trustee Names and Addresses of Noteholders

   45

Section 7.02

  

Preservation of Information; Communications to Noteholders

   45

Section 7.03

  

Reports by Issuer

   46

Section 7.04

  

Reports by Indenture Trustee

   46 ARTICLE VIII ACCOUNTS, DISBURSEMENTS AND RELEASES

Section 8.01

  

Collection of Money

   47

Section 8.02

  

Note Payment Account and Certificate Distribution Account

   47

Section 8.03

  

General Provisions Regarding Accounts

   47

Section 8.04

  

Release of Collateral

   47 ARTICLE IX SUPPLEMENTAL INDENTURES

Section 9.01

  

Supplemental Indentures Without Consent of Noteholders

   48

Section 9.02

  

Supplemental Indentures with Consent of Noteholders

   49

Section 9.03

  

Execution of Supplemental Indentures

   50

Section 9.04

  

Effect of Supplemental Indenture

   50

Section 9.05

  

Conformity with Trust Indenture Act

   51

Section 9.06

  

Reference in Notes to Supplemental Indentures

   51

Section 9.07

  

Opinion of Counsel

   51 ARTICLE X REDEMPTION OF NOTES

Section 10.01

  

Redemption

   51

Section 10.02

  

Form of Redemption Notice

   52

Section 10.03

  

Notes Payable on Redemption Date

   52

 

iii



--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS

Section 11.01

  

Compliance Certificates and Opinions, etc.

   52

Section 11.02

  

Form of Documents Delivered to Indenture Trustee

   53

Section 11.03

  

Acts of Noteholders

   54

Section 11.04

  

Notices, etc., to Indenture Trustee, Issuer and Rating Agencies

   54

Section 11.05

  

Notices to Noteholders; Waiver

   55

Section 11.06

  

Conflict with Trust Indenture Act

   55

Section 11.07

  

Effect of Headings and Table of Contents

   55

Section 11.08

  

Successors and Assigns

   56

Section 11.09

  

Severability

   56

Section 11.10

  

Benefits of Indenture and Consents of Noteholders

   56

Section 11.11

  

Legal Holidays

   56

Section 11.12

  

Governing Law

   56

Section 11.13

  

Counterparts

   56

Section 11.14

  

Recording of Indenture

   56

Section 11.15

  

Trust Obligations

   56

Section 11.16

  

No Petition

   57

Section 11.17

  

Inspection

   57

Section 11.18

  

Agreements of Noteholders

   57

 

EXHIBITS

 

EXHIBIT A

  

Forms of Notes

EXHIBIT B-1

  

Form of Rule 144A Investment Letter

EXHIBIT B-2

  

Form of Non-Rule 144A Investment Letter

EXHIBIT C

  

Form of ERISA Transfer Affidavit

 

iv



--------------------------------------------------------------------------------

 

This INDENTURE, dated as of May 1, 2005, is by and between HOMEBANC MORTGAGE
TRUST 2005-3, a Delaware statutory trust (the “Issuer”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as indenture trustee and not in its
individual capacity (the “Indenture Trustee”) and WELLS FARGO BANK, N.A., a
national banking association, as securities administrator and not in its
individual capacity (the “Securities Administrator”).

 

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Issuer’s Mortgage Backed Notes
(the “Notes”) in the Classes specified herein:

 

GRANTING CLAUSE

 

The Issuer hereby Grants to the Indenture Trustee at the Closing Date, as
Indenture Trustee for the benefit of the Holders of the Notes, all of the
Issuer’s right, title and interest, whether now owned or hereafter acquired, in
and to: (i) the Trust Estate (as defined in the Transfer and Servicing
Agreement); (ii) the Issuer’s rights and benefits but none of its obligations
under the Transfer and Servicing Agreement (including the Issuer’s right to
cause the Depositor to repurchase Mortgage Loans from the Issuer under the
circumstances described therein); (iii) the Issuer’s rights and benefits but
none of its obligations under the Administration Agreement; (v) the Issuer’s
rights and benefits but none of its obligations under the Mortgage Loan Purchase
Agreement; (vi) the Issuer’s rights and benefits but none of its obligations
under the Cap Agreements; (vii) the Trust Accounts, all amounts and property in
the Trust Accounts from time to time, and the Security Entitlements to all
Financial Assets credited to the Trust Accounts from time to time; (viii) all
Holdback Amounts on deposit in custodial accounts established by the Servicer
for the benefit of the Issuer; (ix) all other property of the Trust from time to
time; and (x) all present and future claims, demands, causes of action and
choses in action in respect of any or all of the foregoing and all payments on
or under and all proceeds of every kind and nature whatsoever in respect of any
or all of the foregoing, including all proceeds of the conversion thereof,
voluntary or involuntary, into cash or other liquid property, all cash proceeds,
accounts, accounts receivable, notes, drafts, acceptances, chattel paper,
checks, deposit accounts, insurance proceeds, condemnation awards, rights to
payment of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing (collectively, the
“Collateral”).

 

The foregoing Grant is made in trust to secure the payment of principal of and
interest on, and any other amounts owing in respect of, the Notes, and to secure
(i) the payment of all amounts due on the Notes in accordance with their terms,
(ii) the payment of all other sums payable under the Indenture with respect to
the Notes and (iii) compliance with the provisions of this Indenture, all as
provided in this Indenture.

 

The Indenture Trustee, as Indenture Trustee on behalf of the Holders of the
Notes, acknowledges such Grant, accepts the trusts under this Indenture in
accordance with the provisions of this Indenture and agrees to perform its
duties required in this Indenture to the best of its ability to the end that the
interests of the Holders of the Notes may be adequately and effectively
protected.

 

1



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01. Definitions. (a) Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Indenture.

 

Act: The meaning specified in Section 11.03(a).

 

Authorized Officer: With respect to the Issuer, any officer of the Owner Trustee
who is authorized to act for the Owner Trustee in matters relating to the Issuer
and who is identified on the list of Authorized Officers delivered by the Owner
Trustee to the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and, so long as the
Administration Agreement is in effect, any Vice President, Assistant Vice
President, Trust Officer or more senior officer of the Securities Administrator
who is authorized to act for the Securities Administrator in matters relating to
the Issuer and to be acted upon by the Securities Administrator pursuant to the
Administration Agreement and who is identified on the list of Authorized
Officers delivered by the Securities Administrator to the Indenture Trustee on
the Closing Date (as such list may be modified or supplemented from time to time
thereafter).

 

Book-Entry Notes: Beneficial interests in Notes designated as “Book-Entry Notes”
in this Indenture, ownership and transfers of which shall be evidenced or made
through book entries by a Clearing Agency as described in Section 2.10;
provided, that after the occurrence of a condition whereupon Definitive Notes
are to be issued to Note Owners, such Book-Entry Notes shall no longer be
“Book-Entry Notes.”

 

Certificate of Trust: The certificate of trust of the Issuer substantially in
the form of Exhibit B to the Trust Agreement.

 

Clearing Agency: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act, as amended. As of the Closing Date, the
Clearing Agency shall be The Depository Trust Company.

 

Clearing Agency Participant: A broker, dealer, bank, other financial institution
or other Person for whom from time to time a Clearing Agency effects book-entry
transfers and pledges of securities deposited with the Clearing Agency.

 

Collateral: The meaning specified in the Granting Clause of this Indenture.

 

Commission: The Securities and Exchange Commission.

 

Default: Any occurrence that is, or with notice or the lapse of time or both
would become, an Event of Default.

 

Definitive Notes: The meaning specified in Section 2.10.

 

2



--------------------------------------------------------------------------------

Depository Institution: Any depository institution or trust company, including
the Indenture Trustee and the Securities Administrator, that (a) is incorporated
under the laws of the United States of America or any State thereof, (b) is
subject to supervision and examination by federal or state banking authorities
and (c) has outstanding unsecured commercial paper or other short-term unsecured
debt obligations that are rated in the highest rating category by each Rating
Agency, or is otherwise acceptable to each Rating Agency.

 

Disregarded Entity: The meaning specified in the Trust Agreement.

 

Event of Default: The meaning specified in Section 5.01.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Executive Officer: With respect to any corporation or limited liability company,
the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer,
President, Manager, Executive Vice President, any Vice President, the Secretary
or the Treasurer of such entity; and with respect to any partnership, any
general partner thereof.

 

Global Securities: The meaning specified in Section 2.01(a).

 

Grant: Mortgage, pledge, bargain, sell, warrant, alienate, remise, release,
convey, assign, transfer, create and grant a lien upon and a security interest
in and a right of set-off against, deposit, set over and confirm pursuant to
this Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

Holdback Amount: With respect to any Holdback Mortgage Loan, any portion of the
indebtedness evidenced by the related Mortgage Note that is not disbursed to the
related Mortgagor, and is held in a custodial account established by the
Servicer for the benefit of the Trust.

 

Holder or Noteholder: A Person in whose name a Note is registered on the Note
Register.

 

Independent: When used with respect to any specified Person, that such Person
(a) is in fact independent of the Issuer, any other obligor on the Notes, the
Seller and any Affiliate of any of the foregoing Persons, (b) does not have any
direct financial interest or any material indirect financial interest in the
Issuer, any such other obligor, the Seller or any Affiliate of any of the
foregoing Persons and (c) is not connected with the Issuer, any such other
obligor, the Seller or any Affiliate of any of the foregoing Persons as an
officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions.

 

3



--------------------------------------------------------------------------------

Independent Certificate: A certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01, made by an Independent
appraiser or other expert appointed by an Issuer Order and approved by the
Indenture Trustee in the exercise of reasonable care, and such opinion or
certificate shall state that the signer has read the definition of “Independent”
in this Indenture and that the signer is Independent within the meaning thereof.

 

Issuer: HomeBanc Mortgage Trust 2005-3, a Delaware statutory trust, or any
successor and, for purposes of any provision contained herein and required by
the TIA, each other obligor on the Notes.

 

Issuer Order or Issuer Request: A written order or request signed in the name of
the Issuer by any one of its Authorized Officers and delivered to the Indenture
Trustee.

 

Non-Priority Class Note: As of any date of determination, any Outstanding Note
other than the Priority Class Notes.

 

Note: Any of the Class A-1, A-2, Class M-1, Class M-2, Class M-3, Class M-4, M-5
or Class B Notes issued pursuant to this Indenture, substantially in the forms
attached hereto as Exhibit A.

 

Note Depository Agreement: The agreement dated May 26, 2005, between the Issuer
and The Depository Trust Company, as the initial Clearing Agency, relating to
the Notes.

 

Note Owner or Owner: With respect to a Book-Entry Note, the Person that is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency),
and with respect to a Definitive Note, the Person that is the registered owner
of such Note as reflected in the Note Register.

 

Note Register and Note Registrar: The respective meanings specified in Section
2.04. The initial Note Registrar shall be the Securities Administrator.

 

Officer’s Certificate: A certificate signed by any Authorized Officer of the
Issuer, under the circumstances described in, and otherwise complying with, the
applicable requirements of Section 11.01, and delivered to the Indenture
Trustee. Unless otherwise specified, any reference in this Indenture to an
Officer’s Certificate shall be to an Officer’s Certificate of any Authorized
Officer of the Issuer.

 

Outstanding: As of the date of determination, all Notes theretofore
authenticated and delivered under this Indenture except:

 

(i) Notes theretofore cancelled by the Note Registrar or delivered to the Note
Registrar for cancellation;

 

(ii) Notes the payment for which money in the necessary amount has been
theretofore deposited with the Indenture Trustee or any Paying Agent in trust
for the

 

4



--------------------------------------------------------------------------------

Holders of such Notes (provided, however, that if such Notes are to be redeemed,
notice of such redemption has been duly given pursuant to this Indenture or
provision for such notice has been made, satisfactory to the Indenture Trustee
and the Securities Administrator); and

 

(iii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture unless proof satisfactory
to the Indenture Trustee and the Securities Administrator is presented that any
such Notes are held by a bona fide purchaser;

 

provided, that in determining whether the Holders of the requisite Outstanding
Balance of the Notes have given any request, demand, authorization, direction,
notice, consent or waiver hereunder or under any Operative Agreement, Notes
owned by the Issuer, any other obligor upon the Notes, the Depositor, the Owner
Trustee, the Indenture Trustee, the Master Servicer, the Servicer, the
Securities Administrator or any Affiliate of any of the foregoing Persons shall
be disregarded and deemed not to be Outstanding, except that, in determining
whether the Indenture Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only Notes
that the Indenture Trustee knows to be so owned shall be so disregarded (unless
such action requires the consent, waiver, request or demand of 100% of the
Outstanding Balance represented by a particular Class and 100% of the
Outstanding Balance represented by such Class is registered in the name of one
or more of the foregoing entities). Notes so owned that have been pledged in
good faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Indenture Trustee the pledgee’s right so to act with respect
to such Notes and that the pledgee is not the Issuer, any other obligor upon the
Notes, the Depositor, the Owner Trustee, the Indenture Trustee, the Master
Servicer, the Servicer, the Securities Administrator or any Affiliate of any of
the foregoing Persons.

 

Outstanding Balance: The aggregate principal or notional amount of the Notes
Outstanding as of the date of determination.

 

Paying Agent: Initially, the Securities Administrator or any other Person that
meets the eligibility standards for the Indenture Trustee specified in Section
6.11 and is authorized by the Issuer to make payments to and from the Note
Payment Account, including payments of principal of or interest on the Notes on
behalf of the Issuer.

 

Predecessor Note: With respect to any particular Note, every previous Note
evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.05 in lieu of a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note.

 

Priority Class Note: Until the Class Principal Amounts of the Class A-1 and
Class A-2 Notes are reduced to zero and all sums payable to the Holders of the
Class A-1 and Class A-2 Notes have been paid in full, the Class A-1 and Class
A-2 Notes; when the Class Principal Amounts of the Class A-1 and Class A-2 Notes
are reduced to zero and all sums payable to the Holders of the Class A-1 and
Class A-2 Notes have been paid in full, the Class M-1 Notes; when the Class
Principal Amounts of the Class A-1, Class A-2 and Class M-1 Notes are reduced to

 

5



--------------------------------------------------------------------------------

zero and all sums payable to the Holders of such Classes have been paid in full,
the Class M-2 Notes; when the Class Principal Amounts of the Class A-1, Class
A-2, Class M-1 and Class M-2 Notes are reduced to zero and all sums payable to
the Holders of such Classes have been paid in full, the Class M-3 Notes; when
the Class Principal Amounts of the Class A-1, Class A-2, Class M-1, Class M-2
and Class M-3 Notes are reduced to zero and all sums payable to the Holders of
such Classes have been paid in full, the Class M-4 Notes, when the Class
Principal Amounts of the Class A-1, Class A-2, Class M-1, Class M-2, Class M-3
and Class M-4 Notes are reduced to zero and all sums payable to the Holders of
such Classes have been paid in full, the Class M-5 Notes, and when the Class
Principal Amounts of the Class A-1, Class A-2, Class M-1, Class M-2, Class M-3,
Class M-4 and Class M-5 Notes are reduced to zero and all sums payable to the
Holders of such Classes have been paid in full, the Class B Notes.

 

Privately Offered Notes: The Class B Notes.

 

Proceeding: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

Prospective Owner: Each prospective purchaser and any subsequent transferee of a
Note.

 

Qualified REIT Subsidiary: The meaning specified in the Trust Agreement.

 

Rating Agency Condition: With respect to any action to which the Rating Agency
Condition applies, that each Rating Agency shall have been given 10 days (or
such shorter period as is acceptable to each Rating Agency) prior notice thereof
and that each Rating Agency shall have notified the Depositor, the Issuer and
the Indenture Trustee in writing that such action will not result in a reduction
or withdrawal of the then current rating of the rated Notes.

 

Redemption Date: In the case of a redemption of the Notes pursuant to Section
10.01, the Payment Date specified by the Indenture Trustee or the Securities
Administrator in the notice delivered pursuant to Section 10.02.

 

Redemption Price: In the case of a redemption of the Notes pursuant to Section
10.01 hereof, (i) an amount equal to the outstanding Class Principal Amount of
such Notes together with accrued interest thereon (at the applicable Note
Interest Rates), to the extent unpaid and (ii) any unpaid fees and unreimbursed
expenses owed to the Owner Trustee, the Indenture Trustee or the Securities
Administrator.

 

Responsible Officer: Any Vice President, any Assistant Vice President, any
Assistant Secretary, any Assistant Treasurer, any Corporate Trust officer or any
other officer of the Indenture Trustee customarily performing functions similar
to those performed by any of the above-designated officers and also, with
respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject. With respect to the Securities Administrator, any officer in
the corporate trust department or similar group of the Securities Administrator
with direct responsibility for the administration of this Agreement and also,
with respect to a particular corporate trust matter, any other officer to whom
such matter is referred because of his or her knowledge of and familiarity with
the particular subject.

 

6



--------------------------------------------------------------------------------

Retained Notes: $7,350,000 of the Class M-5 Notes.

 

State: Any one of the 50 States of the United States of America or the District
of Columbia.

 

Transfer and Servicing Agreement: The Transfer and Servicing Agreement dated as
of May 1, 2005, among the Issuer, HMB Acceptance Corp., as depositor, HomeBanc
Corp., as seller and servicer, Wells Fargo Bank, N.A., as master servicer and
securities administrator, and U.S. Bank National Association, as indenture
trustee, as such may be amended or supplemented from time to time.

 

Trust Indenture Act or TIA: The Trust Indenture Act of 1939 as in force on the
date hereof, unless otherwise specifically provided.

 

(b) Except as otherwise specified herein or as the context may otherwise
require, capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Transfer and Servicing Agreement.

 

Section 1.02. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

 

“Commission” means the Securities and Exchange Commission.

 

“indenture securities” means the Notes.

 

“indenture security holder” means a Noteholder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Indenture Trustee.

 

“obligor” on the indenture securities means the Issuer and any other obligor on
the indenture securities.

 

(b) All other TIA terms used in this Indenture that are defined in the TIA,
defined by TIA reference to another statute or defined by rule of the Securities
and Exchange Commission have the respective meanings assigned to them by such
definitions.

 

Section 1.03. Rules of Construction. Unless the context otherwise requires:

 

(i) a term has the meaning assigned to it;

 

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with generally accepted accounting principles as in effect from time
to time;

 

(iii) “or” is not exclusive;

 

7



--------------------------------------------------------------------------------

(iv) “including” means including without limitation;

 

(v) words in the singular include the plural and words in the plural include the
singular;

 

(vi) any agreement, instrument or statute defined or referred to herein or in
any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns;

 

(vii) terms defined in the UCC and not otherwise defined herein shall have the
meaning assigned to them in the UCC; and

 

(viii) to “U.S. dollars”, “dollars”, or the sign “$” shall be construed as
references to United States dollars which are freely transferable by residents
and non-residents of the United States of America and convertible by such
persons into any other freely convertible currency unless such transferability
or convertibility is restricted by any law or regulation of general application
in which event references to “U.S. dollars”, “dollars”, or the sign “$” shall be
construed as references to such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts in the United States of America, and “cents” shall be construed
accordingly.

 

ARTICLE II

 

THE NOTES

 

Section 2.01. Form. (a) The Notes shall be designated as the “HomeBanc Mortgage
Trust 2005-3 Mortgage Backed Notes.” The Notes, together with the Securities
Administrator’s certificate of authentication, shall be in substantially the
forms set forth in Exhibit A with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may, consistently herewith,
be determined by the officers executing such Notes, as evidenced by their
execution of the Notes. Any portion of the text of any Note may be set forth on
the reverse thereof, with an appropriate reference thereto on the face of the
Note.

 

The Definitive Notes and the global certificates (“Global Securities”)
representing the Book-Entry Notes shall be typewritten, printed, lithographed or
engraved or produced by any combination of these methods (with or without steel
engraved borders), all as determined by the officers executing such Notes, as
evidenced by their execution of such Notes.

 

Each Note shall be dated the date of its authentication. The terms of the Notes
set forth in Exhibit A are part of the terms of this Indenture.

 

8



--------------------------------------------------------------------------------

(b) The Privately Offered Notes offered and sold in reliance on the exemption
from registration under Rule 144A shall be issued initially in the form of one
or more permanent global certificates in definitive, fully registered form with
the applicable legends set forth in Exhibit A added to the forms of such
Privately Offered Notes, which Notes shall be held by the Note Registrar, on
behalf of the Indenture Trustee, as custodian for the Depository and registered
in the name of a nominee of the Depository, duly executed by the Issuer and
authenticated by the Note Registrar, on behalf of the Indenture Trustee, as
hereinafter provided.

 

Section 2.02. Execution, Authentication and Delivery. The Notes shall be
executed on behalf of the Issuer by any Authorized Officer of the Owner Trustee.
The signature of any such Authorized Officer on the Notes may be manual or
facsimile.

 

Notes bearing the manual or facsimile signature of individuals who were at any
time Authorized Officers of the Owner Trustee or the Note Registrar shall bind
the Issuer, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of such Notes.

 

The Securities Administrator shall, upon Issuer Order, authenticate and deliver
the Notes for original issue in the aggregate principal or notional amounts with
respect to each Class as specified below:

 

Class

--------------------------------------------------------------------------------

   Class Principal Amount


--------------------------------------------------------------------------------

A-1

   $ 831,908,000

A-2

   $ 98,567,000

M-1

   $ 16,264,000

M-2

   $ 7,393,000

M-3

   $ 5,421,000

M-4

   $ 9,857,000

M-5

   $ 10,350,000

B

   $ 5,913,000

 

The aggregate principal amounts of such Classes of Notes outstanding at any time
may not exceed such respective amounts.

 

The Notes (other than the Class B Notes) will each be issued in minimum
principal amount denominations of $25,000 and integral multiples of $1 in excess
thereof. The Class B Notes will each be issued in minimum principal amount
denominations of $100,000 and integral multiples of $1 in excess thereof.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Note Registrar by the manual signature of one of its authorized signatories, and
such certificate upon any Note shall be conclusive evidence, and the only
evidence, that such Note has been duly authenticated and delivered hereunder.

 

9



--------------------------------------------------------------------------------

Section 2.03. Limitations on Transfer of the Notes. (a) No Privately Offered
Note may be offered, sold, delivered or transferred (including, without
limitation, by pledge or hypothecation) except under Rule 144A under the
Securities Act to qualified institutional buyers or “QIBs” purchasing for their
own account. Each Privately Offered Note shall bear a restrictive legend to the
foregoing effect substantially in the form of the legends on the face of the
form of Note at Exhibit A.

 

(b) Each Prospective Owner of a Privately Offered Note in the form of a
Book-Entry Note shall be deemed to have represented and warranted, and each
Prospective Owner of a Privately Offered Note in the form of a Definitive Note
shall represent and warrant in writing in substantially the form set forth in
Exhibit B-1 or Exhibit B-2 hereto, as applicable, to the Indenture Trustee and
the Note Registrar and any of their respective successors that:

 

(i) Such Person is duly authorized to purchase such Notes and its purchase of
investments having the characteristics of such Notes is authorized under, and
not directly or indirectly in contravention of, any law, charter, trust
instrument or other operative document, investment guidelines or list of
permissible or impermissible investments that is applicable to the investor; and

 

(ii) Such Person understands that each holder of such Note, by virtue of its
acceptance thereof, assents to the terms, provisions and conditions of this
Indenture.

 

(c) Subject to subsection (f) below, each Prospective Owner of a Privately
Offered Note in the form of a Book-Entry Note shall be deemed to have
represented and warranted, and each Prospective Owner of a Privately Offered
Note in the form of a Definitive Note shall represent and warrant in writing, in
substantially the form set forth in Exhibit B-1 or Exhibit B-2 hereto, as
applicable, to the Indenture Trustee and the Note Registrar and any of their
respective successors that:

 

(i) Such Person is a QIB as defined in Rule 144A under the Securities Act (“Rule
144A”) and is aware that the seller of such Note may be relying on the exemption
from the registration requirements of the Securities Act provided by Rule 144A
and is acquiring such Note for its own account or for the account of one or more
QIBs for whom it is authorized to act; and

 

(ii) Such Person understands that such Notes have not been registered under the
Securities Act, and that, if in the future it decides to offer, resell, pledge
or otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only (A) pursuant to a registration statement which has
been declared effective under the Securities Act or (B) for so long as such
Notes are eligible for resale pursuant to Rule 144A under the Securities Act, to
a person whom the seller reasonably believes is a QIB that is purchasing such
Notes for its own account or for the account of a QIB to whom notice is given
that the transfer is being made in reliance on Rule 144A, in each case in
compliance with the requirements of this Indenture.

 

(d) No transfer of a Note in the form of a Definitive Note shall be made unless
the Note Registrar shall have received a representation from the transferee of
such Note, acceptable to and

 

10



--------------------------------------------------------------------------------

in form and substance satisfactory to the Note Registrar and the Depositor (such
requirement is satisfied only by the Note Registrar’s receipt of a transfer
affidavit from the transferee substantially in the form of Exhibit C hereto), to
the effect that such transferee (i) is not acquiring such note for, or with the
assets of, an employee benefit plan or other retirement arrangement that is
subject to Section 406 of ERISA or to Section 4975 of the Code or to any
substantially similar law (“Similar Law”), or any entity deemed to hold the plan
assets of the foregoing (collectively, “Benefit Plans”), or (ii) its acquisition
and holding of such Notes for, or with the assets of, a Benefit Plan will not
result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code which is not covered under Prohibited Transaction Class
Exemption (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 or some
other applicable exemption, and will not result in a non-exempt violation of any
Similar Law.

 

In the case of a Note that is a Book-Entry Note, for purposes of clauses (i) or
(ii) of the preceding paragraph, such representations shall be deemed to have
been made to the Note Registrar by the transferee’s acceptance of such Note that
is also a Book-Entry Note (or the acceptance by a Note Holder of the beneficial
interest in such Note).

 

To the extent permitted under applicable law (including, but not limited to,
ERISA), none of the Indenture Trustee, the Securities Administrator, the Note
Registrar or the Depositor shall have any liability to any Person for any
registration of transfer of any Note that is in fact not permitted by this
Section 2.03(d) or for the Indenture Trustee (or any Paying Agent on its behalf)
making any payments due on such Note to the Holder thereof or taking any other
action with respect to such Holder under the provisions of this Agreement so
long as the transfer was registered by the Note Registrar in accordance with the
foregoing requirements. In addition, none of the Indenture Trustee, the
Securities Administrator, the Note Registrar or the Depositor shall be required
to monitor, determine or inquire as to compliance with the transfer restrictions
with respect to any Note in the form of a Book-Entry Note, and none of the
Indenture Trustee, Securities Administrator, the Note Registrar or the Depositor
shall have any liability for transfers of Book-Entry Notes or any interests
therein made in violation of the restrictions on transfer described in the
Prospectus and this Agreement.

 

In the event that a Note is transferred to a Person that does not meet the
requirements of this Section 2.03, such transfer shall be of no force and
effect, shall be void ab initio, and shall not operate to transfer any rights to
such Person, notwithstanding any instructions to the contrary to the Issuer, the
Indenture Trustee or any intermediary; and neither the Indenture Trustee nor the
Securities Administrator shall make any payments on such Note for as long as
such Person is the Holder of such Note.

 

The Note Registrar on behalf of the Depositor shall provide to any Holder of a
Privately Offered Note (or Note Owner) and any prospective transferee designated
by any such Holder (or Note Owner), information regarding such Privately Offered
Note and the Mortgage Loans and such other information as shall be necessary to
satisfy the condition to eligibility set forth in Rule 144A(d)(4) for transfer
of any such Note without registration thereof under the Securities Act pursuant
to the registration exemption provided by Rule 144A. Each Holder of a Privately
Offered Note (or Note Owner) desiring to effect such a transfer shall, and does
hereby agree to, indemnify the Issuer, the Owner Trustee, the Indenture Trustee,
the Note Registrar and the Depositor against any liability that may result if
the transfer is not so exempt or is not made in

 

11



--------------------------------------------------------------------------------

accordance with federal and state securities laws and any other restrictions
specified in this Section 2.03. Each holder of a Privately Offered Note in the
form of a Book-Entry Note shall be deemed to have consented to such transfer
restrictions.

 

The Note Registrar shall cause each Note to contain a legend substantially
similar to the applicable legend provided in Exhibit A hereto stating that
transfer of such Notes is subject to certain restrictions as set forth herein.

 

(e) Any purported transfer of a Note (or any interest therein) not in accordance
with this Section 2.03 shall be null and void and shall not be given effect for
any purpose hereunder.

 

(f) None of the Indenture Trustee, the Securities Administrator or the Note
Registrar will have the ability to monitor transfers of the Notes while they are
in book-entry form and neither will have any liability for transfers of
Book-Entry Notes in violation of any of the transfer restrictions described in
this Section 2.03.

 

Section 2.04. Registration; Registration of Transfer and Exchange. The Issuer
shall cause the Note Registrar to keep a register (the “Note Register”) in
which, subject to such reasonable regulations as it may prescribe and the
restrictions on transfers of the Notes set forth herein, the Issuer shall
provide for the registration of Notes and the registration of transfers of
Notes. The Securities Administrator initially shall be the “Note Registrar” for
the purpose of registering Notes and transfers of Notes as herein provided, and
the Indenture Trustee shall have the right to inspect the Note Register at all
reasonable times and to obtain copies thereof, and the Indenture Trustee shall
have the right to rely upon a certificate executed on behalf of the Note
Registrar by a Responsible Officer thereof as to the names and addresses of the
Holders of the Notes and the principal amounts and number of such Notes. Upon
any resignation of any Note Registrar, the Issuer shall promptly appoint a
successor or, if it elects not to make such an appointment, assume the duties of
Note Registrar.

 

If a Person other than the Securities Administrator is appointed by the Issuer
as Note Registrar, the Issuer will give the Indenture Trustee and the Securities
Administrator prompt written notice of the appointment of such Note Registrar
and of the location, and any change in the location, of the Note Register, and
the Indenture Trustee and the Securities Administrator shall have the right to
inspect the Note Register at all reasonable times and to obtain copies thereof,
and the Indenture Trustee and the Securities Administrator shall have the right
to rely upon a certificate executed on behalf of the Note Registrar by an
Executive Officer thereof as to the names and addresses of the Holders of the
Notes and the principal amounts and number of such Notes.

 

Subject to Section 2.03, upon surrender for registration of transfer of any Note
at the office or agency of the Issuer to be maintained as provided in Section
3.02, the Issuer shall execute, and the Indenture Trustee or the Note Registrar
on its behalf shall authenticate and the Noteholder shall be entitled to obtain
from the Indenture Trustee or the Note Registrar on its behalf, in the name of
the designated transferee or transferees, one or more new Notes of the same
Class in any authorized denominations, of a like aggregate principal amount or
Percentage Interest.

 

12



--------------------------------------------------------------------------------

At the option of the Holder, Notes may be exchanged for other Notes of the same
Class in any authorized denominations, of a like aggregate principal amount or
Percentage Interest, upon surrender of the Notes to be exchanged at such office
or agency. Whenever any Notes are so surrendered for exchange, the Issuer shall
execute, and the Indenture Trustee or the Note Registrar on its behalf shall
authenticate and the Noteholder shall be entitled to obtain from the Indenture
Trustee or the Note Registrar on its behalf, the Notes which the Noteholder
making the exchange is entitled to receive.

 

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed by, or be accompanied by a written instrument of transfer
in form satisfactory to the Note Registrar duly executed by, the Holder thereof
or such Holder’s attorney duly authorized in writing, with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Note Registrar, which requirements include membership or participation in
the Securities Transfer Agent’s Medallion Program (“STAMP”) or such other
“signature guarantee program” as may be determined by the Note Registrar in
addition to, or in substitution for, STAMP.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Issuer or the Note Registrar may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Notes, other than
exchanges pursuant to Section 2.05 or 9.06 not involving any transfer.

 

The preceding provisions of this Section notwithstanding, the Issuer shall not
be required to make and the Note Registrar need not register transfers or
exchanges of Notes selected for redemption or of any Note for a period of 15
days preceding the due date for any payment with respect to such Note.

 

Section 2.05. Mutilated, Destroyed, Lost or Stolen Notes. If (i) any mutilated
Note is surrendered to the Indenture Trustee or the Note Registrar on its
behalf, or the Indenture Trustee or the Note Registrar on its behalf receives
evidence to its satisfaction of the destruction, loss or theft of any Note, and
(ii) there is delivered to the Indenture Trustee or the Note Registrar on its
behalf such security or indemnity as may be required by it to hold the Issuer,
the Indenture Trustee and the Note Registrar harmless, then, in the absence of
actual notice to the Issuer, the Note Registrar, the Indenture Trustee or the
Note Registrar that such Note has been acquired by a bona fide purchaser, and
upon certification provided by the Holder of such Note that the requirements of
Section 8-405 of the Relevant UCC are met, the Issuer shall execute, and upon
its request the Indenture Trustee or the Note Registrar on its behalf shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Note, a replacement Note; provided, however, that if
any such destroyed, lost or stolen Note, but not a mutilated Note, shall have
become or within seven days shall be due and payable, or shall have been called
for redemption, instead of issuing a replacement Note, the Issuer may pay such
destroyed, lost or stolen Note when so due or payable or upon the Redemption
Date without surrender thereof. If,

 

13



--------------------------------------------------------------------------------

after the delivery of such replacement Note or payment of a destroyed, lost or
stolen Note pursuant to the proviso to the preceding sentence, a bona fide
purchaser of the original Note in lieu of which such replacement Note was issued
presents for payment such original Note, the Issuer and the Indenture Trustee or
the Note Registrar on its behalf shall be entitled to recover such replacement
Note (or such payment) from the Person to whom it was delivered or any Person
taking such replacement Note from such Person to whom such replacement Note was
delivered or any assignee of such Person, except a bona fide purchaser, and
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by the Issuer, the
Indenture Trustee or the Note Registrar in connection therewith.

 

Upon the issuance of any replacement Note under this Section, the Issuer, the
Indenture Trustee or the Note Registrar on its behalf or the Note Registrar may
require the payment by the Holder of such Note of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other reasonable expenses (including the fees and expenses of the Indenture
Trustee or the Note Registrar) connected therewith.

 

Every replacement Note issued pursuant to this Section in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.

 

Section 2.06. Persons Deemed Owners. Prior to due presentment for registration
of transfer of any Note, the Issuer, the Securities Administrator, the Indenture
Trustee and any agent of the Issuer, the Securities Administrator or the
Indenture Trustee may treat the Person in whose name any Note is registered (as
of the day of determination) as the owner of such Note for the purpose of
receiving payments of principal of and interest, if any, on such Note and for
all other purposes whatsoever, whether or not such Note be overdue, and none of
the Issuer, the Securities Administrator, the Indenture Trustee or any agent of
the Issuer, the Securities Administrator or the Indenture Trustee shall be
affected by notice to the contrary.

 

Section 2.07. Payment of Principal and Interest. (a) Each Class of Notes shall
accrue interest at the Note Interest Rate as set forth in the Transfer and
Servicing Agreement, and such interest shall be payable on each Payment Date,
subject to Section 3.01. Interest shall be computed on each Class of Notes on
the basis of a 360-day year and the actual number of days elapsed in each
Accrual Period. With respect to each outstanding Class of Notes, the Securities
Administrator shall determine LIBOR for each applicable Accrual Period on the
LIBOR Determination Date, in accordance with the provisions of the Transfer and
Servicing Agreement. All interest payments on each Class of Notes shall be made
to the Noteholders of each such Class entitled thereto in the order of priority
as set forth in Section 6.02 of the Transfer and Servicing Agreement. Any
installment of interest or principal payable on any Note shall be paid on the
applicable Payment Date to the Person in whose name such Note (or one or more

 

14



--------------------------------------------------------------------------------

Predecessor Notes) is registered on the Record Date by check mailed first-class
postage prepaid to such Person’s address as it appears on the Note Register on
such Record Date or, upon written request made to the Paying Agent with a copy
to the Indenture Trustee, if the Indentured Trustee is not the Paying Agent, at
least five Business Days prior to the related Record Date, by the Holder of a
Note having an initial Note Principal Amount of not less than $2,500,000 by wire
transfer in immediately available funds to an account specified in the request
and at the expense of such Noteholder, except that, unless Definitive Notes have
been issued pursuant to Section 2.12, with respect to Notes registered on the
Record Date in the name of the nominee of the Clearing Agency (initially, such
nominee to be Cede & Co.), payment will be made by wire transfer in immediately
available funds to the account designated by such nominee, except for the final
installment of principal payable with respect to such Note on a Payment Date or
on the applicable Maturity Date for such Class of Notes (and except for the
Redemption Price for any Note called for redemption pursuant to Section 10.01),
which shall be payable as provided below. The funds represented by any such
checks returned undelivered shall be held in accordance with Section 3.03.

 

(b) The principal of the Notes shall be payable in installments on each Payment
Date as provided herein and in such Notes, subject to Section 3.01.
Notwithstanding the foregoing, the entire unpaid principal amount of the Notes
shall be due and payable, if not previously paid, on the date on which an Event
of Default shall have occurred and be continuing, if the Indenture Trustee, or
Holders of the Notes representing not less than a majority of the Outstanding
Balance of the Priority Class Notes, have declared the Notes to be immediately
due and payable in the manner provided in Section 5.02. All principal payments
on each Class of Notes shall be made to the Noteholders of each such Class
entitled thereto in the order of priority as set forth in Section 6.02 of the
Transfer and Servicing Agreement. The Indenture Trustee or the Paying Agent on
its behalf, if the Indenture Trustee is not the Paying Agent, shall notify the
Person in whose name a Note is registered at the close of business on the Record
Date preceding the Payment Date on which the Issuer expects that the final
installment of principal of and interest on such Note will be paid. Such notice
shall be mailed or transmitted by facsimile no later than five Business Days
prior to such final Payment Date and shall specify that such final installment
will be payable only upon presentation and surrender of such Note and shall
specify the place where such Note may be presented and surrendered for payment
of such installment. Notices in connection with redemptions of Notes shall be
mailed to Noteholders as provided in Section 10.02.

 

Section 2.08. Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption shall be delivered to the Note Registrar and
shall be promptly cancelled by the Note Registrar. The Issuer may at any time
deliver to the Note Registrar for cancellation any Notes previously
authenticated and delivered hereunder which the Issuer may have acquired in any
manner whatsoever, and all Notes so delivered shall be promptly cancelled by the
Indenture Trustee. No Notes shall be authenticated in lieu of or in exchange for
any Notes cancelled as provided in this Section, except as expressly permitted
by this Indenture. All cancelled Notes may be held or disposed of by the Note
Registrar in accordance with its standard retention or disposal policy as in
effect at the time unless the Issuer shall direct by an Issuer Order that they
be destroyed or returned to it; provided, that such Issuer Order is timely and
the Notes have not been previously disposed of by the Note Registrar.

 

15



--------------------------------------------------------------------------------

Section 2.09. Release of Collateral. (a) Except as otherwise provided in
subsection (b) of this Section and the terms of the Operative Agreements, the
Indenture Trustee shall release property from the lien of this Indenture only
upon receipt by it of an Issuer Request accompanied by (i) an Officer’s
Certificate, (ii) an Opinion of Counsel, (iii) certificates in accordance with
TIA Sections 314(c) and (d)(1), and (iv)(A) Independent Certificates in
accordance with TIA Sections 314(c) and 314(d)(1) or (B) an Opinion of Counsel
in lieu of such Independent Certificates to the effect that the TIA does not
require any such Independent Certificates; provided that no such Independent
Certificates or Opinion of Counsel in lieu of such Independent Certificates
shall be necessary in respect of property released from the lien of the
Indenture in accordance with the provisions hereof if such property consists
solely of cash.

 

(b) The Servicer (or if the Servicer does not do so, the Master Servicer), on
behalf of the Issuer, shall be entitled to obtain a release from the lien of
this Indenture for any Mortgage Loan and the Mortgaged Property at any time (i)
after a payment by the Seller or the Issuer of the Purchase Price of the
Mortgage Loan, (ii) after a Qualified Substitute Mortgage Loan is substituted
for such Mortgage Loan and payment of the Substitution Amount, if any, (iii)
after liquidation of the Mortgage Loan in accordance with the Transfer and
Servicing Agreement and the deposit of all Liquidation Proceeds, Condemnation
Proceeds and Insurance Proceeds in the Collection Account, (iv) upon the
termination of a Mortgage Loan (due to, among other causes, a prepayment in full
of the Mortgage Loan and sale or other disposition of the related Mortgaged
Property), or (v) as contemplated by Article IX of the Transfer and Servicing
Agreement.

 

(c) The Indenture Trustee shall, if requested by the Servicer or the Master
Servicer, temporarily release or cause the Custodian temporarily to release to
such party the Mortgage File pursuant to the provisions of Section 5.12 of the
Transfer and Servicing Agreement; provided, however, that the Mortgage File
shall have been stamped to signify the Issuer’s pledge to the Indenture Trustee
under the Indenture.

 

Section 2.10. Book-Entry Notes. Each Class of Notes will be issued in the form
of typewritten Notes or Global Securities representing Book-Entry Notes, to be
delivered to the Note Registrar, as custodian for, the initial Clearing Agency,
by, or on behalf of, the Issuer. The Book-Entry Notes shall be registered
initially on the Note Register in the name of Cede & Co., the nominee of the
initial Clearing Agency, and no Owner of Book-Entry Notes thereof will receive a
Definitive Note representing such Note Owner’s interest in such Book-Entry Note,
except as provided in Section 2.12. Unless and until definitive, fully
registered Notes (the “Definitive Notes”) have been issued to such Owners of
Book-Entry Notes pursuant to Section 2.12:

 

(i) the provisions of this Section shall be in full force and effect;

 

(ii) the Note Registrar, the Indenture Trustee and the Securities Administrator
shall be entitled to deal with the Clearing Agency for all purposes of this
Indenture (including the payment of principal of and interest on the Book-Entry
Notes and the giving of instructions or directions hereunder) as the sole holder
of the Book-Entry Notes, and shall have no obligation to the Owners of
Book-Entry Notes;

 

16



--------------------------------------------------------------------------------

(iii) to the extent that the provisions of this Section conflict with any other
provisions of this Indenture, the provisions of this Section shall control;

 

(iv) the rights of Owners of Book-Entry Notes shall be exercised only through
the Clearing Agency and shall be limited to those established by law and
agreements between such Owners of Book-Entry Notes and the Clearing Agency
and/or the Clearing Agency Participants pursuant to the Note Depository
Agreement. Unless and until Definitive Notes are issued pursuant to Section
2.12, neither the Indenture Trustee nor the Note Registrar shall register any
transfer of a beneficial interest in a Book-Entry Note; and the initial Clearing
Agency will make book-entry transfers among the Clearing Agency Participants and
receive and transmit payments of principal of and interest on the Book-Entry
Notes to such Clearing Agency Participants; and

 

(v) whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding Balance of the Notes (or the Priority Class Notes), the
Clearing Agency shall be deemed to represent such percentage only to the extent
that it has received instructions to such effect from Owners of Book-Entry Notes
and/or Clearing Agency Participants owning or representing, respectively, such
required percentage of the beneficial interest in the Book-Entry Notes and has
delivered such instructions to the Indenture Trustee.

 

Section 2.11. Notices to Clearing Agency. Whenever a notice or other
communication to the Noteholders is required under this Indenture, unless and
until Definitive Notes shall have been issued to such Owners of Book-Entry Notes
pursuant to Section 2.12, the Indenture Trustee shall give all such notices and
communications specified herein to be given to Owners of Book-Entry Notes to the
Clearing Agency, and shall have no obligation to such Note Owners.

 

Section 2.12. Definitive Notes. If (i) the Clearing Agency is no longer willing
or able to properly discharge its responsibilities with respect to the
Book-Entry Notes and the Issuer is unable to locate a qualified successor or
(ii) after the occurrence of an Event of Default hereunder, Note Owners of the
Book-Entry Notes representing beneficial interests aggregating at least a
majority of the Outstanding Balance of the Book-Entry Notes advise the Clearing
Agency in writing that the continuation of a book-entry system through the
Clearing Agency is no longer in the best interests of such Note Owners, then the
Clearing Agency shall notify all Owners of Book-Entry Notes, the Indenture
Trustee and the Note Registrar of the occurrence of any such event and of the
availability of Definitive Notes to Owners of Book-Entry Notes requesting the
same. Upon surrender to the Note Registrar of the typewritten Notes representing
the Book-Entry Notes by the Clearing Agency, accompanied by registration
instructions, the Issuer shall execute and the Note Registrar shall authenticate
the Definitive Notes in accordance with the instructions of the Clearing Agency.
None of the Issuer, the Note Registrar, the Securities Administrator or the
Indenture Trustee shall be liable for any delay in delivery of such instructions
and may conclusively rely on, and shall be protected in relying on, such
instructions. Upon the issuance of Definitive Notes, the Indenture Trustee, the
Securities Administrator and the Note Registrar shall recognize the Holders of
such Definitive Notes as Noteholders.

 

Section 2.13. Tax Treatment. The Issuer has entered into this Indenture, and the
Notes will be issued, with the intention that, for federal, state and local
income, single business and

 

17



--------------------------------------------------------------------------------

franchise tax purposes, the Notes will qualify as indebtedness of the Issuer
secured by the Collateral. The Issuer, by entering into this Indenture, and each
Noteholder (other than a Holder of a Retained Note), by its acceptance of a Note
(and each applicable Note Owner by its acceptance of an interest in the related
Book-Entry Note), agree to treat the Notes for federal, state and local income,
single business and franchise tax purposes as indebtedness of the Issuer.

 

Section 2.14. Restrictions on Transfer and Retention of Beneficial Ownership
Interest in Class B Notes. The Depositor will be the initial Note Owner of a
100% Percentage Interest in the Class B Notes. The Depositor (or any other
Holder of the Ownership Certificate) is hereby prohibited from transferring any
beneficial ownership interest in the Class B Notes that would cause a person
other than the Depositor (or such other Holder of the Ownership Certificate) to
be considered the beneficial owner of the Class B Notes for federal income tax
purposes, unless (i) the transferee simultaneously acquires beneficial ownership
of the Ownership Certificate, or (ii) at the time of such transfer, the
Indenture Trustee and the Note Registrar receive an Opinion of Counsel
concluding that, at the time of transfer, the Class B Notes will be classified
as indebtedness for federal income tax purposes.

 

The Depositor (or any other Holder of the Ownership Certificate) is hereby
required to transfer its entire beneficial ownership interest in the Class B
Notes simultaneously with any transfer of the Ownership Certificate pursuant to
the Trust Agreement to the transferee of the Ownership Certificate, unless the
Indenture Trustee and the Note Registrar receive an Opinion of Counsel
concluding that, at the time of such transfer of the Ownership Certificate, the
Class B Notes will be classified as indebtedness for federal income tax
purposes. The Depositor (or such other Holder of the Ownership Certificate) is
hereby required to notify the Indenture Trustee and the Note Registrar of any
transfer or retention of the Class B Notes in contravention of these
restrictions.

 

ARTICLE III

 

COVENANTS

 

Section 3.01. Payment of Principal and Interest. The Issuer will duly and
punctually pay (or will cause to be duly and punctually paid) the principal of
and interest on, and any other amounts due in respect of, the Notes in
accordance with the terms of the Notes and this Indenture. Without limiting the
foregoing, in accordance with Section 8.02(c), the Issuer will cause to be
distributed all amounts on deposit in the Note Payment Account on a Payment Date
and deposited therein pursuant to the Transfer and Servicing Agreement for the
benefit of the Notes, to the Noteholders. Amounts properly withheld under the
Code by any Person from a payment to any Noteholder of interest and/or principal
shall be considered as having been paid by the Issuer to such Noteholder for all
purposes of this Indenture.

 

The Notes shall be non-recourse obligations of the Issuer and shall be limited
in right of payment to amounts available from the Collateral as provided in this
Indenture. The Issuer shall not otherwise be liable for payments of the Notes,
and none of the owners, agents, officers, directors, employees, or successors or
assigns of the Issuer shall be personally liable for any amounts payable, or
performance due, under the Notes or this Indenture. If any other provision

 

18



--------------------------------------------------------------------------------

of this Indenture shall be deemed to conflict with the provisions of this
Section 3.01, the provisions of this Section 3.01 shall control.

 

Section 3.02. Maintenance of Office or Agency. The Note Registrar on behalf of
the Issuer will maintain an office or agency where Notes may be surrendered for
registration of transfer or exchange, and where notices and demands to or upon
the Issuer in respect of the Notes and this Indenture may be served.

 

Section 3.03. Money for Payments to be Held in Trust. As provided in Section
8.02, all payments of amounts due and payable with respect to any Notes that are
to be made from amounts withdrawn from the Note Payment Account pursuant to
Section 6.02 of the Transfer and Servicing Agreement shall be made on behalf of
the Issuer by the Securities Administrator or by another Paying Agent, and no
amounts so withdrawn from the such account for payments of Notes shall be paid
over to the Issuer except as provided in this Section.

 

On or before the Business Day preceding each Payment Date, the Issuer shall
deposit or cause to be deposited in the Collection Account an aggregate sum
sufficient to pay the amounts then becoming due under the Notes, such sum to be
held in trust for the benefit of the Persons entitled thereto, and (unless the
Paying Agent is the Securities Administrator) shall promptly notify the
Securities Administrator of its action or failure so to act.

 

The Securities Administrator is hereby appointed the initial Paying Agent. Any
successor Paying Agent shall be appointed by Issuer Order with written notice
thereof to the Indenture Trustee and the Securities Administrator. Any Paying
Agent appointed by the Issuer shall be a Person that would be eligible to be an
indenture trustee hereunder as provided in Section 6.11. The Issuer shall not
appoint any Paying Agent (other than the Indenture Trustee or the Securities
Administrator) that is not, at the time of such appointment, a Depository
Institution.

 

The Issuer shall cause each Paying Agent other than the Indenture Trustee or the
Securities Administrator, as initial Paying Agent, to execute and deliver to the
Indenture Trustee and the Securities Administrator an instrument in which such
Paying Agent shall agree with the Indenture Trustee (and if the Indenture
Trustee or the Securities Administrator acts as Paying Agent, it hereby so
agrees), subject to the provisions of this Section, that such Paying Agent will:

 

(i) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided and as is provided in the
Transfer and Servicing Agreement;

 

(ii) give the Indenture Trustee notice of any default by the Issuer of which the
Paying Agent has actual knowledge in the making of any payment required to be
made with respect to the Notes;

 

(iii) at any time during the continuance of any such default, upon the written
request of the Indenture Trustee, forthwith pay to the Securities Administrator
all sums so held in trust by such Paying Agent;

 

19



--------------------------------------------------------------------------------

(iv) immediately resign as a Paying Agent and forthwith pay to the Securities
Administrator all sums held by it in trust for the payment of Notes if at any
time it ceases to meet the standards required to be met by a Paying Agent at the
time of its appointment; and

 

(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith; provided, however, that with respect to reporting
requirements applicable to original issue discount, the accrual of market
discount or the amortization of premium on the Notes, the Securities
Administrator shall have first provided the calculations pertaining thereto and
the amount of any resulting withholding taxes to the Indenture Trustee and the
Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Securities Administrator all sums held in trust by
such Paying Agent, such sums to be held by the Securities Administrator upon the
same trusts as those upon which the sums were held by such Paying Agent; and
upon such payment by any Paying Agent to the Securities Administrator, such
Paying Agent shall be released from all further liability with respect to such
money.

 

Subject to applicable laws with respect to escheat of funds, any money held by
the Securities Administrator or any Paying Agent in trust for the payment of any
amount due with respect to any Note and remaining unclaimed for two years after
such amount has become due and payable shall be discharged from such trust and
be paid to the Issuer on Issuer Request; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment thereof (but only to the extent of the amounts so paid to the Issuer),
and all liability of the Indenture Trustee, the Securities Administrator or such
Paying Agent with respect to such trust money shall thereupon cease; provided,
however, that the Indenture Trustee, the Securities Administrator or such Paying
Agent, before being required to make any such repayment, shall at the expense
and direction of the Issuer cause to be published once, in a newspaper published
in the English language, customarily published on each Business Day and of
general circulation in The City of New York (including, but not limited to, The
Bond Buyer), notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
publication, any unclaimed balance of such money then remaining will be repaid
to the Issuer. The Indenture Trustee, the Securities Administrator or Paying
Agent shall also adopt and employ, at the expense and direction of the Issuer,
any other reasonable means of notification of such repayment (including, but not
limited to, mailing notice of such repayment to Holders whose Notes have been
called but have not been surrendered for redemption or whose right to or
interest in moneys due and payable but not claimed is determinable from the
records of the Indenture Trustee, the Securities Administrator or of any Paying
Agent, at the last address of record for each such Holder).

 

Section 3.04. Existence. (a) The Issuer will keep in full effect its existence,
rights and franchises as a statutory trust under the laws of the State of
Delaware (unless it becomes, or any successor Issuer hereunder is or becomes,
organized under the laws of any other State or of the United States of America,
in which case the Issuer will keep in full effect its existence, rights and

 

20



--------------------------------------------------------------------------------

franchises under the laws of such other jurisdiction) and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, the Collateral and each other
instrument or agreement included in the Collateral.

 

(b) Any successor to the Owner Trustee appointed pursuant to Section 9.03 of the
Trust Agreement shall be the successor Owner Trustee under this Indenture
without the execution or filing of any paper, instrument or further act to be
done on the part of the parties hereto.

 

(c) Upon any consolidation or merger of or other succession to the Owner
Trustee, the Person succeeding to the Owner Trustee under the Trust Agreement
may exercise every right and power of the Owner Trustee under this Indenture
with the same effect as if such Person had been named as the Owner Trustee
herein.

 

Section 3.05. Protection of Collateral. The Issuer will from time to time
execute, deliver and file all such supplements and amendments hereto and all
such financing statements, continuation statements, instruments of further
assurance and other instruments solely at the expense of the Issuer, and will
take such other action necessary or advisable to:

 

(i) maintain or preserve the lien and security interest (and the priority
thereof) of this Indenture or carry out more effectively the purposes hereof,

 

(ii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture;

 

(iii) enforce any rights with respect to the Collateral; or

 

(iv) preserve and defend title to the Collateral and the rights of the Indenture
Trustee and the Noteholders in such Collateral against the claims of all persons
and parties.

 

The Issuer hereby authorizes the Indenture Trustee to file in any filing office
any financing statement, amendment to financing statement (to the extent a
Responsible Officer of the Indenture Trustee has actual knowledge or receives
written notice that an amendment is required to be filed) or continuation
statement required to be executed pursuant to this Section 3.05.

 

Section 3.06. Opinions as to Collateral. On the Closing Date, the Issuer shall
furnish to the Indenture Trustee an Opinion of Counsel to the effect that
either, in the opinion of such counsel, such action has been taken with respect
to the recording and filing of this Indenture, any indentures supplemental
hereto, and any other requisite documents, and with respect to the execution and
filing of any financing statements and continuation statements, as are necessary
to make effective the lien and security interest of this Indenture, or stating
that, in the opinion of such counsel, no such action is necessary to make such
lien and security interest effective. In addition to any other requirements
under the Trust Indenture Act, the Issuer shall furnish to the Indenture
Trustee, at least once every two years and six months after the Closing Date, an
Opinion of Counsel to the effect that either, in the opinion of such counsel,
such action has been taken with respect to the recording, filing, refilling,
re-recording and refilling of this Indenture as

 

21



--------------------------------------------------------------------------------

is necessary to maintain the lien of this Indenture, or stating that, in the
opinion of such counsel, no such action is necessary to maintain such lien.

 

Section 3.07. Performance of Obligations. (a) The Issuer will not take any
action and will use its best efforts not to permit any action to be taken by
others that would release any Person from any of such Person’s material
covenants or obligations under any instrument or agreement included in the
Collateral or that would result in the amendment, hypothecation, subordination,
termination or discharge of, or impair the validity or effectiveness of, any
such instrument or agreement, except as expressly provided in this Indenture,
the Transfer and Servicing Agreement or such other instrument or agreement.

 

(b) The Issuer may contract with other Persons to assist it in performing its
duties under this Indenture, and any performance of such duties by a Person
identified to the Indenture Trustee in an Officer’s Certificate of the Issuer
shall be deemed to be action taken by the Issuer. Initially, the Issuer has
contracted with the Securities Administrator, the Indenture Trustee and the
Depositor pursuant to the Administration Agreement to assist the Issuer in
performing its duties under this Indenture.

 

(c) The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Operative Agreements and in the
instruments and agreements included in the Collateral, including but not limited
to filing or causing to be filed all financing statements and continuation
statements required to be filed by the terms of this Indenture and the Transfer
and Servicing Agreement in accordance with and within the time periods provided
for herein and therein.

 

(d) If a responsible officer of the Owner Trustee shall have written notice or
actual knowledge of the occurrence of an Event of Default under the Transfer and
Servicing Agreement, the Issuer shall promptly notify the Indenture Trustee and
each Rating Agency thereof.

 

(e) As promptly as possible after the giving of notice of termination to the
Master Servicer of the Master Servicer’s rights and powers pursuant to Section
8.01 of the Transfer and Servicing Agreement, the Indenture Trustee shall
proceed in accordance with Section 8.01 and 8.02 of the Transfer and Servicing
Agreement

 

(f) Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, the Issuer agrees (i) that it will not, without the prior written
consent of the Indenture Trustee or the Holders of at least a majority in
Outstanding Balance or Percentage Interest of the Notes affected thereby, amend,
modify, waive, supplement, terminate or surrender, or agree to any amendment,
modification, supplement, termination, waiver or surrender of, the terms of any
Collateral or the Operative Agreements (except to the extent otherwise provided
in any such Operative Agreement), or waive timely performance or observance by
the Securities Administrator, the Master Servicer, the Servicer or the Depositor
of its respective duties under the Transfer and Servicing Agreement; and (ii)
that any such amendment shall not (A) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, payments that are required to
be made for the benefit of the Noteholders or (B) reduce the aforesaid
percentage of the Notes that

 

22



--------------------------------------------------------------------------------

is required to consent to any such amendment, without the consent of the Holders
of all the Outstanding Notes affected thereby. If any such amendment,
modification, supplement or waiver shall be so consented to by the Indenture
Trustee or such Holders, the Issuer agrees, promptly following a request by the
Indenture Trustee to do so, to execute and deliver, in its own name and at its
own expense, such agreements, instruments, consents and other documents as the
Indenture Trustee may deem necessary or appropriate in the circumstances.

 

Section 3.08. Negative Covenants. So long as any Notes are Outstanding, the
Issuer shall not:

 

(i) except as expressly permitted by this Indenture, the Mortgage Loan Purchase
Agreement or the Transfer and Servicing Agreement, sell, transfer, exchange or
otherwise dispose of any of the properties or assets of the Issuer, including
those included in the Collateral, unless directed to do so by the Indenture
Trustee;

 

(ii) claim any credit on, or make any deduction from the principal, interest or
other amounts payable in respect of, the Notes (other than amounts properly
withheld from such payments under the Code) or assert any claim against any
present or former Noteholder by reason of the payment of the taxes levied or
assessed upon any part of the Collateral;

 

(iii) (A) permit the validity or effectiveness of this Indenture to be impaired,
or permit the lien of this Indenture to be amended, hypothecated, subordinated,
terminated or discharged, or permit any Person to be released from any covenants
or obligations with respect to the Notes under this Indenture except as may be
expressly permitted hereby, (B) permit any lien, charge, excise, claim, security
interest, mortgage or other encumbrance (other than the lien of this Indenture)
to be created on or extend to or otherwise arise upon or burden the Collateral
or any part thereof or any interest therein or the proceeds thereof (other than
tax liens, mechanics’ liens and other liens that arise by operation of law, in
each case with respect to any Collateral and arising solely as a result of an
action or omission of a Borrower or as otherwise permitted in the Transfer and
Servicing Agreement) or (C) permit the lien of this Indenture not to constitute
a valid first priority (other than with respect to any such tax, mechanics’ or
other lien) or as otherwise permitted in the Transfer and Servicing Agreement)
security interest in the Collateral;

 

(iv) dissolve or liquidate in whole or in part or merge or consolidate with any
other Person;

 

(v) remove the Securities Administrator without cause unless the Rating Agency
Condition shall have been satisfied in connection with such removal;

 

(vi) take any action or fail to take any action that would jeopardize the status
of the Holder of the Ownership Certificate as a REIT, a Qualified REIT
Subsidiary or a Disregarded Entity or result in an imposition of tax on the
Issuer; or

 

(vii) except with the prior written consent of the Noteholders, take any action
described in Section 5.06 of the Trust Agreement.

 

23



--------------------------------------------------------------------------------

Section 3.09. Annual Statement as to Compliance. The Issuer will deliver to the
Indenture Trustee, within 120 days after the end of each fiscal year of the
Issuer (commencing with the fiscal year 2005), an Officer’s Certificate stating,
as to the Authorized Officer signing such Officer’s Certificate, that:

 

(i) a review of the activities of the Issuer during such year and of its
performance under this Indenture has been made under such Authorized Officer’s
supervision; and

 

(ii) to the best of such Authorized Officer’s knowledge, based on such review,
the Issuer has complied with all conditions and covenants under this Indenture
throughout such year or, if there has been a default in its compliance with any
such condition or covenant, specifying each such default known to such
Authorized Officer and the nature and status thereof.

 

Section 3.10. Treatment of Notes as Debt for Tax Purposes. The Issuer shall, and
shall cause the Securities Administrator and the Indenture Trustee to, treat the
Notes (other than the Class B Notes and the Retained Notes during the time they
are retained by the holder of the Ownership Certificate) as indebtedness for all
federal, state and local tax purposes.

 

Section 3.11. No Other Business. The Issuer shall not engage in any business
other than financing, purchasing, owning, selling and managing the Collateral in
the manner contemplated by this Indenture and the Operative Agreements and
activities incidental thereto.

 

Section 3.12. No Borrowing. The Issuer shall not issue, incur, assume, guarantee
or otherwise become liable, directly or indirectly, for any indebtedness other
than the Notes.

 

Section 3.13. Guarantees, Loans, Advances and Other Liabilities. Except as
contemplated by the Transfer and Servicing Agreement or this Indenture, the
Issuer shall not make any loan or advance or credit to, or guarantee (directly
or indirectly or by an instrument having the effect of assuring another’s
payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.

 

Section 3.14. Capital Expenditures. The Issuer shall not make any expenditure
(by long-term or operating lease or otherwise) for capital assets (either realty
or personality).

 

Section 3.15. Removal of Securities Administrator. So long as any Notes are
Outstanding, the Issuer shall not remove the Securities Administrator without
cause unless the Issuer has received a letter from each Rating Agency to the
effect that such removal will not cause the then-current ratings on the Notes to
be qualified, reduced or withdrawn.

 

Section 3.16. Restricted Payments. The Issuer shall not, directly or indirectly,
(i) pay any dividend or make any payment (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, to the Owner
Trustee or any owner of a beneficial interest in the Issuer or otherwise with
respect to any ownership or equity interest or security in

 

24



--------------------------------------------------------------------------------

or of the Issuer, (ii) redeem, purchase, retire or otherwise acquire for value
any such ownership or equity interest or security or (iii) set aside or
otherwise segregate any amounts for any such purpose; provided, however, the
Issuer may make, or cause to be made, payments and distributions as contemplated
by, and to the extent funds are available for such purpose under, this Indenture
or any other Operative Agreement. The Issuer will not, directly or indirectly,
make payments to or from the Trust Accounts except in accordance with this
Indenture and the Operative Agreements.

 

Section 3.17. Notice of Events of Default. The Issuer shall promptly, and in no
event more than three Business Days following such event, give the Indenture
Trustee and each Rating Agency written notice of each Event of Default
hereunder, and each default on the part of the Securities Administrator, the
Master Servicer, the Servicer or the Depositor of its obligations under the
Transfer and Servicing Agreement, to the extent a responsible officer of the
Owner Trustee shall have written notice or actual knowledge thereof.

 

Section 3.18. Further Instruments and Acts. Upon request of the Indenture
Trustee, the Issuer will execute and deliver such further instruments and do
such further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.

 

Section 3.19. Covenants of the Issuer. All covenants of the Issuer in this
Indenture are covenants of the Issuer and are not covenants of the Owner Trustee
in its individual capacity. The Owner Trustee is, and any successor Owner
Trustee under the Trust Agreement will be, executing this Indenture on behalf of
the Issuer solely as Owner Trustee under the Trust Agreement and not in its
respective individual capacity, and in no case whatsoever shall the Owner
Trustee or any such successor Owner Trustee be personally liable on, or for any
loss in respect of, any of the statements, representations, warranties or
obligations of the Issuer hereunder, as to all of which the parties hereto agree
to look solely to the property of the Issuer.

 

Section 3.20. Representations and Warranties of the Issuer. (a) With respect to
the Mortgage Notes, the Issuer represents and warrants that:

 

(i) This Indenture creates a valid and continuing security interest (as defined
in the applicable Uniform Commercial Code (the “UCC”) in the Mortgage Notes in
favor of the Indenture Trustee, which security interest is prior to all other
liens, and is enforceable as such against creditors of and purchasers from the
Issuer;

 

(ii) The Mortgage Notes constitute “instruments” within the meaning of the
applicable UCC;

 

(iii) The Issuer owns and has good title to the Mortgage Notes free and clear of
any lien, claim or encumbrance of any Person;

 

(iv) The Issuer has received all consents and approvals required by the terms of
the Mortgage Notes to the pledge of the Mortgage Notes hereunder to the
Indenture Trustee;

 

25



--------------------------------------------------------------------------------

(v) All original executed copies of each Mortgage Note have been or will be
delivered to the Indenture Trustee (or its custodian), as set forth in the
Transfer and Servicing Agreement;

 

(vi) The Issuer has received a written acknowledgement from the Indenture
Trustee (or its custodian) that it is holding the Mortgage Notes solely on
behalf and for the benefit of the Indenture Trustee;

 

(vii) Other than the security interest granted to the Indenture Trustee pursuant
to this Indenture, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Mortgage Notes. The
Issuer has not authorized the filing of and is not aware of any financing
statements against the Issuer that include a description of the collateral
covering the Mortgage Notes other than a financing statement relating to the
security interest granted to the Indenture Trustee hereunder or that has been
terminated. The Issuer is not aware of any judgment or tax lien filings against
the Issuer; and

 

(viii) None of the Mortgage Notes has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Indenture Trustee.

 

(b) The representations and warranties set forth in this Section 3.20 shall
survive the Closing Date and shall not be waived.

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

Section 4.01. Satisfaction and Discharge of Indenture. This Indenture shall
cease to be of further effect with respect to the Notes, except as to (i) rights
of registration of transfer and exchange, (ii) substitution of mutilated,
destroyed, lost or stolen Notes, (iii) rights of Noteholders to receive payments
of principal thereof and interest thereon, (iv) the rights, obligations and
immunities of the Indenture Trustee hereunder (including the rights of the
Indenture Trustee under Section 6.07 and the obligations of the Indenture
Trustee under Sections 3.03 and 4.02) and (v) the rights of Noteholders as
beneficiaries hereof with respect to the property so deposited with the
Indenture Trustee or the Securities Administrator payable to all or any of them,
and the Indenture Trustee, on demand of and at the expense of the Issuer, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture with respect to the Notes, when either (I) the Transfer and Servicing
Agreement has been terminated pursuant to Article IX thereof or (II)

 

(A) either

 

(1) all Notes theretofore authenticated and delivered (other than (i) Notes that
have been destroyed, lost or stolen and that have been replaced or paid as
provided in Section 2.05 and (ii) Notes for whose payment money has theretofore
been deposited in trust or segregated and held in trust by the Issuer and
thereafter repaid to the Issuer or

 

26



--------------------------------------------------------------------------------

discharged from such trust, as provided in Section 3.03) have been delivered to
the Securities Administrator for cancellation; or

 

(2) all Notes not theretofore delivered to the Securities Administrator for
cancellation

 

(a) have become due and payable,

 

(b) will become due and payable at the applicable Maturity Date within one year,
or

 

(c) are to be called for redemption within one year under arrangements
satisfactory to the Securities Administrator for the giving of notice of
redemption by the Securities Administrator in the name, and at the expense, of
the Issuer,

 

and the Issuer, in the case of (a), (b) or (c) above, has irrevocably deposited
or caused to be irrevocably deposited with the Securities Administrator cash or
direct obligations of or obligations guaranteed by the United States of America
(which will mature prior to the date such amounts are payable), in trust for
such purpose, in an amount sufficient to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Securities
Administrator or the Note Registrar for cancellation when due to the Maturity
Date or Redemption Date (if the Notes are called for redemption pursuant to
Section 10.01 hereof), as the case may be;

 

(B) the Issuer has paid or caused to be paid all other sums payable hereunder by
the Issuer;

 

(C) the Issuer has delivered to the Indenture Trustee an Officer’s Certificate
and an Opinion of Counsel (at the Issuer’s expense) and (if required by the TIA
or the Indenture Trustee) an Independent Certificate from a firm of certified
public accountants, each meeting the applicable requirements of Section 11.01
hereof and, subject to Section 11.02 hereof, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture with respect to the Notes have been complied with; and

 

(D) the Issuer has delivered to each Rating Agency notice of such satisfaction
and discharge.

 

Section 4.02. Application of Trust Money. All moneys deposited with the
Securities Administrator pursuant to Sections 3.03 and 4.01 hereof shall be held
in trust and applied by it, in accordance with the provisions of the Notes and
this Indenture, to the payment, either directly or through any Paying Agent, as
the Securities Administrator may determine, to the Holders of the particular
Notes for the payment or redemption of which such moneys have been deposited
with the Securities Administrator, of all sums due and to become due thereon for
principal and interest; but such moneys need not be segregated from other funds
except to the extent required herein or in the Transfer and Servicing Agreement
or required by law.

 

Section 4.03. Repayment of Moneys Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
moneys then held by

 

27



--------------------------------------------------------------------------------

any Paying Agent other than the Securities Administrator under the provisions of
this Indenture with respect to such Notes shall, upon demand of the Issuer, be
paid to the Indenture Trustee to be held and applied according to Section 3.03
and thereupon such Paying Agent shall be released from all further liability
with respect to such moneys.

 

Section 4.04. Trust Money Received by Indenture Trustee. If the Indenture
Trustee receives any moneys in respect of the Collateral (other than with
respect to any amounts in respect of any payments or reimbursements of fees,
expenses or indemnity amounts properly owing to the Indenture Trustee pursuant
to the terms of any of the Operative Agreements), the Indenture Trustee shall
remit such funds promptly to the Securities Administrator.

 

ARTICLE V

 

REMEDIES

 

Section 5.01. Events of Default. “Event of Default,” wherever used herein, means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

 

(i) Default for one month or more in the payment of any Accrued Note Interest on
the Notes when the same becomes due and payable under Section 6.02 of the
Transfer and Servicing Agreement;

 

(ii) failure to pay the entire principal of any Note when the same becomes due
and payable under the Transfer and Servicing Agreement or on the applicable
Maturity Date;

 

(iii) failure to observe or perform any covenant or agreement of the Issuer made
in this Indenture (other than a covenant or agreement, a default in the
observance or performance of which is elsewhere in this Section specifically
dealt with), or any representation or warranty of the Issuer made in this
Indenture or in any certificate or other writing delivered pursuant hereto or in
connection herewith proving to have been incorrect in any material respect as of
the time when the same shall have been made, and such default shall continue or
not be cured, or the circumstance or condition in respect of which such
misrepresentation or warranty was incorrect shall not have been eliminated or
otherwise cured, for a period of 30 days after there shall have been given, by
registered or certified mail, to the Issuer by the Indenture Trustee or to the
Issuer and the Indenture Trustee by the Holders of at least 25% of the
Outstanding Balance of the Notes, a written notice specifying such default or
incorrect representation or warranty and requiring it to be remedied and stating
that such notice is a notice of Default hereunder;

 

(iv) the filing of a decree or order for relief by a court having jurisdiction
in the premises in respect of the Issuer or any substantial part of the
Collateral in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee,

 

28



--------------------------------------------------------------------------------

custodian, trustee, sequestrator or similar official of the Issuer or for any
substantial part of the Collateral, or ordering the winding-up or liquidation of
the Issuer’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 60 consecutive days;

 

(v) the receipt of notice from the Holder of the Ownership Certificate to the
Indenture Trustee of such Holder’s failure to qualify as a REIT, a Qualified
REIT Subsidiary or a Disregarded Entity or of such Holder’s or the Depositor’s
transfer or retention of an interest in the Class B Notes in contravention of
the transfer and retention restrictions applicable to the Class B Notes pursuant
to Section 2.14; or

 

(vi) the commencement by the Issuer of a voluntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or the consent by the Issuer to the entry of an order for relief in an
involuntary case under any such law, or the consent by the Issuer to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of the Issuer or for any substantial
part of the Collateral, or the making by the Issuer of any general assignment
for the benefit of creditors, or the failure by the Issuer generally to pay its
debts as such debts become due, or the taking of any action by the Issuer in
furtherance of any of the foregoing.

 

The Issuer shall deliver to the Indenture Trustee, within five days after the
occurrence thereof, written notice in the form of an Officer’s Certificate of
any event which with the giving of notice and the lapse of time would become an
Event of Default under clause (iii), its status and what action the Issuer is
taking or proposes to take with respect thereto.

 

Section 5.02. Acceleration of Maturity; Rescission and Annulment. If an Event of
Default should occur and be continuing, then and in every such case the
Indenture Trustee may, or shall, at the direction of the Holders of Notes
representing not less than a majority of the Outstanding Balance of the Priority
Class Notes, declare all the Notes to be immediately due and payable, by a
notice in writing to the Issuer (and to the Indenture Trustee if given by
Noteholders), and upon any such declaration the unpaid principal amount of such
Notes, together with accrued and unpaid interest on the Notes through the date
of acceleration, shall become immediately due and payable.

 

At any time after such declaration of acceleration of maturity has been made and
before a judgment or decree for payment of the money due has been obtained by
the Indenture Trustee as hereinafter in this Article V provided, the Holders of
Notes representing a majority of the Outstanding Balance of the Priority Class
Notes, by written notice to the Issuer and the Indenture Trustee, may rescind
and annul such declaration and its consequences if:

 

(i) the Issuer has paid or deposited with the Securities Administrator a sum
sufficient to pay:

 

(A) all payments of principal of and interest on all affected Priority Class
Notes and all other amounts that would then be due hereunder or upon such

 

29



--------------------------------------------------------------------------------

Notes if the Event of Default giving rise to such acceleration had not occurred;
and

 

(B) all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its agents and counsel; and

 

(ii) all Events of Default, other than the nonpayment of the principal of the
Notes that has become due solely by such acceleration, have been cured or waived
as provided in Section 5.12.

 

No such rescission shall affect any subsequent default or impair any right
consequent thereto.

 

The Holders of Non-Priority Class Notes shall have no right to exercise any
Noteholders’ rights referred to in this Article V, except to the extent
expressly provided herein.

 

Section 5.03. Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee. (a) The Issuer covenants that if (i) default is made in the payment of
any Accrued Note Interest on any Note when the same becomes due and payable, and
such default continues for a period of five days, or (ii) default is made in the
payment of the principal of any Note when the same becomes due and payable on
the applicable Maturity Date, the Issuer will, upon demand of the Indenture
Trustee, pay to the Securities Administrator, for the benefit of the Holders of
the Notes, the whole amount then due and payable on such Notes for principal and
interest, with interest on the overdue principal and, to the extent payment at
such rate of interest shall be legally enforceable, on overdue installments of
interest at the rate borne by such Notes and, in addition thereto, pay to the
Indenture Trustee such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and its agents and counsel.

 

(b) In case the Issuer shall fail forthwith to pay such amounts upon such
demand, the Indenture Trustee, in its own name and as trustee of an express
trust, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer upon such Notes and collect in the manner
provided by law out of the property of the Issuer upon such Notes, wherever
situated, the moneys adjudged or decreed to be payable.

 

(c) If an Event of Default occurs and is continuing, the Indenture Trustee may,
in its discretion, or shall, at the direction of the Holders of Priority Class
Notes representing not less than a majority of the Outstanding Balance thereof,
as more particularly provided in Section 5.04, proceed to protect and enforce
its rights and the rights of the Noteholders, by such appropriate Proceedings as
the Indenture Trustee shall deem most effective to protect and enforce any such
rights, whether for the specific enforcement of any covenant or agreement in
this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy or legal or equitable right vested in the
Indenture Trustee by this Indenture or by law.

 

(d) In case there shall be pending, relative to the Issuer or any other obligor
upon the Notes or any Person having or claiming an ownership interest in the
Collateral, Proceedings

 

30



--------------------------------------------------------------------------------

under Title 11 of the United States Code or any other applicable federal or
state bankruptcy, insolvency or other similar law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, or liquidator, sequestrator
or similar official shall have been appointed for or taken possession of the
Issuer or its property or such other obligor or Person, or in case of any other
comparable judicial Proceedings relative to the Issuer or other obligor upon the
Notes, or to the creditors or property of the Issuer or such other obligor, the
Indenture Trustee, irrespective of whether the principal of any Notes shall then
be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Indenture Trustee shall have made any demand
pursuant to the provisions of this Section, shall be entitled and empowered, by
intervention in such Proceedings or otherwise:

 

(i) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee (including any claim for reasonable compensation to the
Indenture Trustee and each predecessor Indenture Trustee, and their respective
agents, attorneys and counsel, and for reimbursement of all expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee, except as a result of negligence or bad faith)
and of the Noteholders allowed in such Proceedings;

 

(ii) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of Notes in any election of a trustee, a standby trustee or Person
performing similar functions in any such Proceedings;

 

(iii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Noteholders and of the Indenture Trustee on their behalf;

 

(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Holders of Notes allowed in any Proceedings relative to the Issuer, its
creditors and its property; and

 

(v) to participate as a member of any official committee of creditors in the
matters as it deems necessary or advisable;

 

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Noteholders to make
payments to the Securities Administrator and, in such event or in the event that
the Indenture Trustee shall consent to the making of payments directly to such
Noteholders, to pay to the Indenture Trustee such amounts as shall be sufficient
to cover reasonable compensation to the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents, attorneys and counsel, and all
other expenses and liabilities incurred by it or its agents, and all advances
made, by the Indenture Trustee and each predecessor Indenture Trustee except as
a result of negligence or bad faith.

 

(e) Nothing herein contained shall be deemed to authorize the Indenture Trustee
to authorize or consent to or vote for or accept or adopt on behalf of any
Noteholder any plan of

 

31



--------------------------------------------------------------------------------

reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof or to authorize the Indenture Trustee to vote
in respect of the claim of any Noteholder in any such proceeding except, as
aforesaid, to vote for the election of a trustee in bankruptcy or similar
Person.

 

(f) All rights of action and of asserting claims under this Indenture, or under
any of the Notes, may be enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such action or Proceedings instituted by
the Indenture Trustee shall be brought in its own name as trustee of an express
trust, and any recovery of judgment, subject to the payment of the expenses,
disbursements and compensation of the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents and attorneys, shall be for the
ratable benefit of the Holders of the Notes.

 

(g) In any Proceedings brought by the Indenture Trustee (and also any
Proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Holders of the Notes, and it shall not be necessary to
make any Noteholder a party to any such Proceedings.

 

Section 5.04. Remedies; Priorities. (a) If an Event of Default shall have
occurred and be continuing, the Indenture Trustee may, and at the direction of
Holders of Priority Class Notes representing a majority of the Outstanding
Balance thereof shall, do one or more of the following (subject to Section
5.05):

 

(i) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then payable on the Notes or under this Indenture
with respect thereto, whether by declaration or otherwise, enforce any judgment
obtained and collect from the Issuer and any other obligor upon such Notes
moneys adjudged due;

 

(ii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

 

(iii) exercise any remedies of a secured party under the Relevant UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Indenture Trustee and the Holders of the Notes; and

 

(iv) sell the Collateral or any portion thereof or rights or interest therein,
at one or more public or private sales called and conducted in any manner
permitted by law;

 

provided, however, that the Indenture Trustee may not sell or otherwise
liquidate any Collateral following an Event of Default, other than an Event of
Default described in Section 5.01(i) or (ii), unless (A) the Holders of 100% of
the Outstanding Balance or Percentage Interest of the Notes consent thereto, (B)
the proceeds of such sale or liquidation distributable to the Noteholders are
sufficient to discharge in full all amounts then due and unpaid upon such Notes
for principal and interest or (C) the Indenture Trustee determines based on
information provided by the Securities Administrator that the Collateral will
not continue to provide sufficient funds for the payment of principal of and
interest on the Notes as they would have become due if the Notes had not been
declared due and payable, and the Indenture Trustee obtains the consent of
Holders of 66-2/3%

 

32



--------------------------------------------------------------------------------

of the Voting Interests of the Notes. In determining such sufficiency or
insufficiency with respect to clauses (B) and (C), the Indenture Trustee may,
but need not, obtain and rely upon an opinion of an Independent investment
banking or accounting firm of national reputation as to the feasibility of such
proposed action and as to the sufficiency of the Collateral for such purpose.

 

(b) If the Indenture Trustee collects any money or property pursuant to this
Article V, it shall remit such money or property to the Securities Administrator
and the Securities Administrator shall pay out such money or property in the
following order:

 

first: in the following order, to the Indenture Trustee, for any costs or
expenses, including any reasonable out-of-pocket attorneys’ fees, incurred by it
in connection with the enforcement of the remedies provided for in this Article
V and for any other unpaid amounts due to the Indenture Trustee hereunder; to
the Custodian, the Securities Administrator and the Master Servicer, to the
extent of any fees and expenses due and owing to each of them under any
Operative Agreement; and to the Owner Trustee, to the extent of any fees and
expenses due and owing to it (including pursuant to Section 7.03 of the Trust
Agreement) and for any other unpaid amounts due to the Owner Trustee hereunder
or under the Transfer and Servicing Agreement;

 

second: to the Master Servicer and the Servicer for any Servicing Fees then due
and unpaid and any unreimbursed Monthly Advances and other servicing advances;

 

third: to the applicable parties, any other outstanding expenses of the Trust
remaining unpaid;

 

fourth: to the Notes, all accrued and unpaid interest thereon and amounts in
respect of principal paid to the Trust during the related Prepayment Period, in
each case in according to the priorities set forth in Section 6.02 of the
Transfer and Servicing Agreement; provided, however, that accrued and unpaid
interest shall be paid to Noteholders of each Class of Notes before any payments
in respect of principal; and

 

fifth: to the Certificate Paying Agent for any amounts to be distributed to the
Holder of the Ownership Certificate.

 

The Securities Administrator may fix a record date and payment date for any
payment to Noteholders pursuant to this Section. At least 15 days before such
record date, the Issuer shall mail to each Noteholder and the Indenture Trustee
a notice that states the record date, the payment date and the amount to be
paid.

 

Section 5.05. Optional Preservation of the Collateral. If the Notes have been
declared to be due and payable under Section 5.02 following an Event of Default
and such declaration and its consequences have not been rescinded and annulled,
the Indenture Trustee may, but need not, elect to maintain possession of the
Collateral. It is the desire of the parties hereto and the Noteholders that
there be at all times sufficient funds for the payment of principal of and
interest on the Notes, and the Indenture Trustee shall take such desire into
account when determining whether or not to maintain possession of the
Collateral. In determining whether to maintain possession of the Collateral, the
Indenture Trustee may, but need not, obtain and rely upon an opinion (at the
expense of the Issuer) of an Independent investment banking or accounting firm

 

33



--------------------------------------------------------------------------------

of national reputation as to the feasibility of such proposed action and as to
the sufficiency of the Collateral for such purpose.

 

Section 5.06. Limitation of Suits. Other than as otherwise expressly provided
herein in the case of an Event of Default, no Holder of any Note shall have any
right to institute any Proceeding, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

 

(i) such Holder has previously given written notice to the Indenture Trustee of
a continuing Event of Default;

 

(ii) the Holders of not less than 25% of the Outstanding Balance of the Notes
have made written request to the Indenture Trustee to institute such Proceeding
in respect of such Event of Default in its own name as Indenture Trustee
hereunder;

 

(iii) such Holder or Holders have offered to the Indenture Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
complying with such request;

 

(iv) the Indenture Trustee for 60 days after its receipt of such notice, request
and offer of indemnity has failed to institute such Proceedings; and

 

(v) no direction inconsistent with such written request has been given to the
Indenture Trustee during such 60-day period by the Holders of a majority of the
Outstanding Balance of the Notes.

 

It is understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other
Holders of Notes or to obtain or to seek to obtain priority or preference over
any other Holders or to enforce any right under this Indenture, except in the
manner herein provided.

 

In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Holders of Notes, each
representing less than a majority of the Outstanding Balance of the Notes, the
Indenture Trustee shall take the action requested by the Holders of the largest
percentage in Outstanding Balance of the Notes and, if there is no single
largest percentage in Outstanding Balance of the Notes, in its sole discretion
may determine what action, if any, shall be taken, notwithstanding any other
provisions of this Indenture.

 

Section 5.07. Unconditional Rights of Noteholders To Receive Principal and
Interest. Notwithstanding any other provisions in this Indenture, the Holder of
any Note shall have the right, which is absolute and unconditional, to receive
payment of the principal of and interest, if any, on such Note on or after the
respective due dates thereof expressed in such Note or in this Indenture (or, in
the case of redemption, on or after the Redemption Date) to institute suit for
the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder.

 

34



--------------------------------------------------------------------------------

Section 5.08. Restoration of Rights and Remedies. If the Indenture Trustee or
any Noteholder has instituted any Proceeding to enforce any right or remedy
under this Indenture and such Proceeding has been discontinued or abandoned for
any reason or has been determined adversely to the Indenture Trustee or to such
Noteholder, then and in every such case the Issuer, the Indenture Trustee and
the Noteholders shall, subject to any determination in such Proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Indenture Trustee and the Noteholders
shall continue as though no such Proceeding had been instituted.

 

Section 5.09. Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Indenture Trustee or to the Noteholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

Section 5.10. Delay or Omission Not a Waiver. No delay or omission of the
Indenture Trustee or any Holder of any Note to exercise any right or remedy
accruing upon any Default or Event of Default shall impair any such right or
remedy or constitute a waiver of any such Default or Event of Default or an
acquiescence therein. Every right and remedy given by this Article V or by law
to the Indenture Trustee or to the Noteholders may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.

 

Section 5.11. Control by Noteholders. Except as otherwise provided in Section
5.02, the Holders of a majority of the Outstanding Balance of the Notes shall
have the right to direct the time, method and place of conducting any Proceeding
for any remedy available to the Indenture Trustee with respect to the Notes or
exercising any trust or power conferred on the Indenture Trustee; provided that:

 

(i) such direction shall not be in conflict with any rule of law or with this
Indenture;

 

(ii) subject to the express terms of Section 5.04, any direction to the
Indenture Trustee to sell or liquidate the Collateral shall be by Holders of
Notes representing not less than 100% of the Outstanding Balance of the Notes;

 

(iii) if the conditions set forth in Section 5.05 have been satisfied and the
Indenture Trustee elects to retain the Collateral pursuant to such Section, then
any direction to the Indenture Trustee by Holders of Notes representing less
than 100% of the Outstanding Balance of the Notes to sell or liquidate the
Collateral shall be of no force and effect; and

 

(iv) the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee that is not inconsistent with such direction.

 

35



--------------------------------------------------------------------------------

Notwithstanding the rights of the Noteholders set forth in this Section, subject
to Section 6.01(g), the Indenture Trustee need not take any action that it
determines might involve it in liability or might materially adversely affect
the rights of any Noteholders not consenting to such action. In the event the
Indenture Trustee takes any action or follows any direction pursuant to this
Indenture, the Indenture Trustee shall be entitled to indemnification against
any loss or expense caused by taking such action or following such direction in
accordance with Section 6.07.

 

Section 5.12. Waiver of Past Defaults. Prior to the declaration of the
acceleration of the maturity of the Notes as provided in Section 5.02, the
Holders of Notes of not less than a majority of the Outstanding Balance of the
Notes may waive, in writing, any past Default or Event of Default and its
consequences except a Default (a) in payment of principal of or interest on any
of the Notes or (b) in respect of a covenant or provision hereof which cannot be
modified or amended without the consent of the Holder of each Note. In the case
of any such waiver, the Issuer, the Indenture Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively; but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto.

 

Upon any such waiver, such Default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured and not to have occurred, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereto.

 

Section 5.13. Undertaking for Costs. All parties to this Indenture agree, and
each Holder of a Note by such Holder’s acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Indenture Trustee for any action taken, suffered or omitted by it as
Indenture Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to (a) any suit instituted by the
Indenture Trustee, (b) any suit instituted by any Noteholder, or group of
Noteholders, in each case holding in the aggregate more than 10% of the
Outstanding Balance or Percentage Interest of the Notes or (c) any suit
instituted by any Noteholder for the enforcement of the payment of principal of
or interest on any Note on or after the respective due dates expressed in such
Note and in this Indenture (or, in the case of redemption, on or after the
Redemption Date).

 

Section 5.14. Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead or in any manner whatsoever claim or take the benefit or advantage of, any
stay or extension law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Indenture; and the
Issuer (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Indenture
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

 

36



--------------------------------------------------------------------------------

Section 5.15. Action on Notes. The Indenture Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture. Neither the lien of this Indenture nor any rights or remedies of
the Indenture Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Indenture Trustee against the Issuer or by the levy of any
execution under such judgment upon any portion of the Collateral or upon any of
the assets of the Issuer. Any money or property collected by the Indenture
Trustee and remitted to the Securities Administrator shall be applied by the
Securities Administrator in accordance with Section 5.04(b).

 

Section 5.16. Performance and Enforcement of Certain Obligations. (a) Promptly
following a request from the Indenture Trustee to do so, the Issuer shall take
all such lawful action as the Indenture Trustee may request to compel or secure
the performance and observance by the Seller, the Depositor, the Securities
Administrator, the Master Servicer or the Servicer, as applicable, of each of
their obligations to the Issuer under or in connection with the Mortgage Loan
Purchase Agreement and the Transfer and Servicing Agreement, and to exercise any
and all rights, remedies, powers and privileges lawfully available to the Issuer
under or in connection with the Transfer and Servicing Agreement to the extent
and in the manner directed by the Indenture Trustee, including the transmission
of notices of default on the part of the Seller, the Depositor, the Securities
Administrator, the Master Servicer or the Servicer, as applicable, under the
Mortgage Loan Purchase Agreement and Transfer and Servicing Agreement and the
institution of legal or administrative actions or proceedings to compel or
secure performance by the Seller, the Depositor, the Securities Administrator,
the Master Servicer or the Servicer, as applicable, of each of their applicable
obligations under the Mortgage Loan Purchase Agreement and the Transfer and
Servicing Agreement.

 

(b) If an Event of Default has occurred and is continuing, the Indenture Trustee
may, and at the direction (which direction shall be in writing or by telephone
(confirmed in writing promptly thereafter)) of the Holders of a majority of the
Outstanding Balance of the Priority Class Notes shall, exercise all rights,
remedies, powers, privileges and claims of the Issuer against the Depositor, the
Securities Administrator, the Master Servicer or the Servicer under or in
connection with the Transfer and Servicing Agreement or the Seller under or in
connection with the Mortgage Loan Purchase Agreement, including the right or
power to take any action to compel or secure performance or observance by the
Seller, the Depositor, the Securities Administrator, the Master Servicer or the
Servicer, of each of their respective obligations to the Issuer thereunder and
to give any consent, request, notice, direction, approval, extension or waiver
under the Transfer and Servicing Agreement, and any right of the Issuer to take
such action shall be suspended.

 

ARTICLE VI

 

THE INDENTURE TRUSTEE

 

Section 6.01. Duties of Indenture Trustee. (a) If an Event of Default has
occurred and is continuing, the Indenture Trustee shall exercise the rights and
powers vested in it by this Indenture and use the same degree of care and skill
in its exercise as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.

 

37



--------------------------------------------------------------------------------

(b) Except during the continuance of an Event of Default:

 

(i) the Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture and shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Indenture Trustee; and

 

(ii) in the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and on their face conforming to the requirements of this
Indenture; however, the Indenture Trustee shall examine the certificates and
opinions to determine whether or not they conform on their face to the
requirements of this Indenture.

 

(c) The Indenture Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act, its own willful misconduct
or its own bad faith, except that:

 

(i) this paragraph does not limit the effect of paragraph (b) of this Section;

 

(ii) the Indenture Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it is proved that the Indenture
Trustee was negligent in ascertaining the pertinent facts;

 

(iii) the Indenture Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with this Indenture or upon a
direction received by it from the requisite Noteholders pursuant to Article V;
and

 

(iv) the Indenture Trustee shall not be required to take notice or be deemed to
have notice or knowledge of (a) any failure by the Issuer to comply with its
obligations hereunder or in the Operative Agreements or (b) any Default or Event
of Default, unless a Responsible Officer of the Indenture Trustee assigned to
and working in its corporate trust department obtains actual knowledge of such
Default or Event of Default or shall have received written notice thereof. In
the absence of such actual knowledge or notice, the Indenture Trustee may
conclusively assume that there is no Default or Event of Default.

 

(d) Every provision of this Indenture that in any way relates to the Indenture
Trustee is subject to the provisions of this Section.

 

(e) The Indenture Trustee shall not be liable for indebtedness evidenced by or
arising under any of the Operative Agreements, including principal of or
interest on the Notes, or interest on any money received by it except as the
Indenture Trustee may agree in writing with the Issuer.

 

(f) Money held in trust by the Indenture Trustee need not be segregated from
other funds except to the extent required by law or the terms of this Indenture
or the Transfer and Servicing Agreement.

 

38



--------------------------------------------------------------------------------

(g) No provision of this Indenture shall require the Indenture Trustee to
expend, advance or risk its own funds or otherwise incur financial liability in
the performance of any of its duties hereunder or in the exercise of any of its
rights or powers, if it shall have reasonable grounds to believe that repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured to it provided, however, that the Indenture Trustee shall not
refuse or fail to perform any of its duties hereunder solely as a result of
nonpayment of its normal fees and expenses.

 

(h) Every provision of this Indenture or any Operative Agreement relating to the
conduct or affecting the liability of or affording protection to the Indenture
Trustee shall be subject to the provisions of this Section, Section 6.02 and to
the provisions of the TIA.

 

(i) The Indenture Trustee shall execute and deliver the Transfer and Servicing
Agreement and such other documents and instruments as shall be necessary or
appropriate in accordance with its duties and obligations under this Indenture.

 

(j) The Indenture Trustee shall not have any duty or obligation to manage, make
any payment with respect to, register, record, sell, dispose of, or otherwise
deal with the Collateral, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Indenture Trustee is a party, except as expressly provided (i) in accordance
with the powers granted to and the authority conferred upon the Indenture
Trustee pursuant to this Agreement or any other Operative Agreement, and (ii) in
accordance with any document or instruction delivered to the Indenture Trustee
pursuant to the terms of this Agreement; and no implied duties or obligations
shall be read into this Agreement or any Operative Agreement against the
Indenture Trustee. The Indenture Trustee agrees that it will, at its own cost
and expense, promptly take all action as may be necessary to discharge any liens
on any part of the Collateral that result from actions by, or claims against
itself (in its individual capacity, and not in the capacity of Indenture
Trustee) that are not related to the administration of the Collateral.

 

(k) In the absence of bad faith, negligence or willful misconduct on the part of
the Indenture Trustee or the Securities Administrator, neither the Indenture
Trustee nor the Securities Administrator shall be responsible for the
application of any money by any Paying Agent other than the Indenture Trustee or
the Securities Administrator, respectively. Neither the Indenture Trustee nor
the Securities Administrator shall have any liability or responsibility for the
acts or omissions of the other Person, it being understood that this Indenture
shall not be construed to render them agents of one another.

 

Section 6.02. Rights of Indenture Trustee. (a) The Indenture Trustee may rely on
any document believed by it to be genuine and to have been signed or presented
by the proper person. The Indenture Trustee need not investigate any fact or
matter stated in the document.

 

(b) Before the Indenture Trustee acts or refrains from acting, it may require an
Officer’s Certificate or an Opinion of Counsel, which shall not be at the
expense of the Indenture Trustee. The Indenture Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on an Officer’s
Certificate or Opinion of Counsel. The right of the Indenture Trustee to perform
any discretionary act enumerated in this Indenture or in any Operative Agreement
shall

 

39



--------------------------------------------------------------------------------

not be construed as a duty and the Indenture Trustee shall not be answerable for
other than its negligence or willful misconduct in the performance of such act.

 

(c) The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee.

 

(d) The Indenture Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers; provided, that the Indenture Trustee’s conduct does not constitute
willful misconduct, negligence or bad faith.

 

(e) The Indenture Trustee may consult with counsel, and any Opinion of Counsel
with respect to legal matters relating to this Indenture, any Operative
Agreement and the Notes shall be full and complete authorization and protection
from liability in respect to any action taken, omitted or suffered by it
hereunder in good faith and in accordance with any Opinion of Counsel of such
counsel.

 

(f) In the event that the Indenture Trustee is also acting as Paying Agent, Note
Registrar or Administrator hereunder or under any Operative Agreement, the
rights and protections afforded to the Indenture Trustee pursuant to this
Article VI shall be afforded to such Paying Agent, Note Registrar and
Administrator.

 

(g) The Indenture Trustee shall be under no obligation to exercise any of its
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Holders pursuant to the provisions of this Indenture,
unless such Holders shall have offered to the Indenture Trustee reasonable
security or indemnity satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby.

 

(h) The Indenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate (including any Officers’
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture or other paper or
document, unless requested to do so in writing by Holders of Notes representing
not less than 25% of the Outstanding Balance of the Notes and provided that such
Holders shall have offered to the Indenture Trustee reasonable security or
indemnity satisfactory to it against the costs, expenses and liabilities which
may be incurred thereby.

 

(i) The Indenture Trustee shall not be required to give any bond or surety in
respect of the performance of its powers and duties hereunder.

 

(j) The permissive rights of the Indenture Trustee to do things enumerated in
this Indenture shall not be construed as duties.

 

Section 6.03. Individual Rights of Indenture Trustee. The Indenture Trustee in
its individual or any other capacity may become the owner or pledgee of Notes
and may otherwise deal with the Issuer or its Affiliates with the same rights it
would have if it were not Indenture Trustee. Any Paying Agent, Note Registrar,
co-registrar or co-paying agent may do the same with like rights. However, the
Indenture Trustee must comply with Section 6.11.

 

40



--------------------------------------------------------------------------------

Section 6.04. Indenture Trustee’s Disclaimer. The Indenture Trustee shall not be
responsible for and makes no representation as to the validity or adequacy of
any of the Operative Agreements or the Notes or the sufficiency of the
Collateral; it shall not be accountable for the Issuer’s use of the proceeds
from the Notes, and it shall not be responsible for any statement of the Issuer
or the Servicer in this Indenture, any Operative Agreement or in any other
document issued in connection with the sale of the Notes or in the Notes.

 

Section 6.05. Notice of Defaults. If a Default occurs and is continuing and if a
Responsible Officer of the Indenture Trustee has actual knowledge thereof, the
Indenture Trustee shall give prompt written notice thereof to each Noteholder.

 

Section 6.06. Reports by Indenture Trustee to Holders. The Indenture Trustee
shall deliver or shall cause the Securities Administrator to deliver to each
Noteholder such information with respect to the Notes as may be required to
enable such holder to prepare its federal and state income tax returns and shall
file such information returns with the Internal Revenue Service with respect to
payments or accruals of interest on the Notes as are required to be filed under
the Code or applicable Treasury Regulations.

 

Section 6.07. Compensation and Indemnity. The Indenture Trustee shall be
entitled, as compensation for its services, the Indenture Trustee Fee to be paid
by the Master Servicer as provided in the Transfer and Servicing Agreement. The
Indenture Trustee’s compensation shall not be limited by any law on compensation
of a trustee of an express trust. The Indenture Trustee and any co-trustee shall
be reimbursed on behalf of the Issuer from funds in the Accounts, as provided in
the Transfer and Servicing Agreement, for all reasonable ordinary out-of-pocket
expenses incurred or made by it, including costs of collection, in addition to
the compensation for its services (as provided in the Transfer and Servicing
Agreement). Reimbursable expenses under this Section shall include the
reasonable compensation and expenses, disbursements and advances of the
Indenture Trustee’s agents, counsel, accountants and experts. The Issuer shall
indemnify the Indenture Trustee, any co-trustee and their respective employees,
directors and agents, as provided in the Transfer and Servicing Agreement and
from funds in the Accounts, against any and all claim, loss, liability or
expense (including attorneys’ fees) incurred by it in connection with the
administration of this trust and the performance of its duties hereunder or
under any Operative Agreement. The Indenture Trustee or co-trustee, as
applicable, shall notify the Issuer promptly of any claim for which it may seek
indemnity. Failure by the Indenture Trustee or the co-trustee, as applicable, to
so notify the Issuer shall not relieve the Issuer of its obligations hereunder.
The Issuer shall defend any such claim, and the Indenture Trustee and any
co-trustee may have separate counsel fees and expenses of such counsel shall be
payable on behalf of the Issuer from funds in the Accounts. The Issuer shall not
be required to reimburse any expense or indemnify against any loss, liability or
expense incurred by the Indenture Trustee or any co-trustee, as applicable,
through the Indenture Trustee’s or co-trustee’s, as the case may be, own willful
misconduct, negligence or bad faith.

 

The Issuer’s obligations to the Indenture Trustee and any co-trustee pursuant to
this Section shall survive the resignation or removal of the Indenture Trustee
and the termination of this Indenture. When the Indenture Trustee or any
co-trustee incurs expenses after the occurrence of a Default specified in
Section 5.01(iv) or (v) with respect to the Issuer, the expenses are intended to
constitute expenses of administration under Title 11 of the United States

 

41



--------------------------------------------------------------------------------

Code or any other applicable federal or state bankruptcy, insolvency or similar
law.

 

Section 6.08. Replacement of Indenture Trustee. No resignation or removal of the
Indenture Trustee and no appointment of a successor Indenture Trustee shall
become effective until the acceptance of appointment by the successor Indenture
Trustee pursuant to this Section. The Indenture Trustee may resign at any time
by giving 90 days’ written notice thereof to the Depositor, the Issuer, each
Noteholder and each Rating Agency. The Issuer shall remove the Indenture Trustee
if:

 

(i) the Indenture Trustee fails to comply with Section 6.11;

 

(ii) the Indenture Trustee is adjudged bankrupt or insolvent;

 

(iii) a receiver or other public officer takes charge of the Indenture Trustee
or its property; or

 

(iv) the Indenture Trustee otherwise becomes incapable of acting.

 

If the Indenture Trustee resigns or is removed or if a vacancy exists in the
office of the Indenture Trustee for any reason (the Indenture Trustee in such
event being referred to herein as the retiring Indenture Trustee), the Issuer
shall promptly appoint a successor Indenture Trustee that satisfies the
eligibility requirements of Section 6.11.

 

The resigning or removed Indenture Trustee agrees to cooperate with any
successor Indenture Trustee in effecting the termination of the resigning or
removed Indenture Trustee’s responsibilities and rights hereunder and shall
promptly provide such successor Indenture Trustee all documents and records
reasonably requested by it to enable it to assume the Indenture Trustee’s
functions hereunder.

 

A successor Indenture Trustee shall deliver a written acceptance of its
appointment to the retiring Indenture Trustee and to the Issuer. Thereupon the
resignation or removal of the retiring Indenture Trustee shall become effective,
and the successor Indenture Trustee shall have all the rights, powers and duties
of the Indenture Trustee under this Indenture. The successor Indenture Trustee
shall mail a notice of its succession to Noteholders. The retiring Indenture
Trustee shall promptly transfer all property held by it as Indenture Trustee to
the successor Indenture Trustee.

 

If a successor Indenture Trustee does not take office within 30 days after the
retiring Indenture Trustee resigns or is removed, the retiring Indenture
Trustee, the Issuer or the Holders of a majority in Outstanding Balance of the
Notes may petition any court of competent jurisdiction for the appointment of a
successor Indenture Trustee.

 

If the Indenture Trustee fails to comply with Section 6.11, any Noteholder may
petition any court of competent jurisdiction for the removal of the Indenture
Trustee and the appointment of a successor Indenture Trustee.

 

Section 6.09. Successor Indenture Trustee or the Securities Administrator by
Merger. (a) If the Indenture Trustee or the Securities Administrator
consolidates with, merges or converts into, or transfers all or substantially
all its corporate trust business or assets to, another

 

42



--------------------------------------------------------------------------------

corporation or banking association, as applicable, the resulting, surviving or
transferee corporation without any further act shall be the successor Indenture
Trustee or successor Securities Administrator, as the case may be; provided that
such corporation or banking association shall be otherwise qualified and
eligible hereunder and under any other Operative Agreement. The Indenture
Trustee or the Securities Administrator, as applicable, shall provide each
Rating Agency prior written notice of any such transaction.

 

In case at the time such successor or successors by merger, conversion or
consolidation to the Securities Administrator shall succeed to the obligations
of the Securities Administrator under this Indenture any of the Notes which
shall have been authenticated by the Securities Administrator but not delivered,
any such successor to the Securities Administrator may adopt the certificate of
authentication of any predecessor securities administrator and deliver such
Notes so authenticated; and in case at that time any of the Notes shall not have
been authenticated, any successor to the Securities Administrator may
authenticate such Notes either in the name of any predecessor hereunder or in
the name of the successor to the Securities Administrator; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Securities Administrator
shall have.

 

Section 6.10. Appointment of Co-Indenture Trustee or Separate Indenture Trustee.
(a) Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Collateral may at the time be located, the Indenture Trustee shall have
the power and may execute and deliver all instruments to appoint one or more
Persons to act as a co-trustee or co-trustees, or separate trustee or separate
trustees, of all or any part of the Trust, and to vest in such Person or
Persons, in such capacity and for the benefit of the Noteholders, such title to
the Collateral, or any part hereof, and, subject to the other provisions of this
Section, such powers, duties, obligations, rights and trusts as the Indenture
Trustee may consider necessary or desirable. No co-trustee or separate trustee
hereunder shall be required to meet the terms of eligibility as a successor
trustee under Section 6.11 and no notice to Noteholders of the appointment of
any co-trustee or separate trustee shall be required under Section 6.08 hereof.

 

(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

 

(i) all rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Indenture Trustee joining in such act), except to the
extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Indenture Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Collateral or any
portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Indenture Trustee;

 

43



--------------------------------------------------------------------------------

(ii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

 

(iii) the Indenture Trustee may at any time accept the resignation of or remove
any separate trustee or co-trustee.

 

(c) Any notice, request or other writing given to the Indenture Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Indenture Trustee or
separately, as may be provided therein, subject to all the provisions of this
Indenture, specifically including every provision of this Indenture relating to
the conduct of, affecting the liability of, or affording protection to, the
Indenture Trustee. Every such instrument shall be filed with the Indenture
Trustee.

 

(d) Any separate trustee or co-trustee may at any time constitute the Indenture
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Indenture Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

 

Section 6.11. Eligibility; Disqualification. The Indenture Trustee shall at all
times (i) satisfy the requirements of TIA Section 310(a), (ii) have a combined
capital and surplus of at least $100,000,000 as set forth in its most recently
published annual report of condition, (iii) have a long-term debt rating
equivalent to “A” or better by the Rating Agencies or be otherwise acceptable to
the Rating Agencies and (iv) not be an Affiliate of the Issuer or the Owner
Trustee. The Indenture Trustee shall comply with TIA Section 310(b), including
the optional provision permitted by the second sentence of TIA Section
310(b)(9); provided, however, that there shall be excluded from the operation of
TIA Section 310(b)(1) any indenture or indentures under which other securities
of the Issuer are outstanding if the requirements for such exclusion set forth
in TIA Section 310(b)(1) are met.

 

Section 6.12. Representations and Warranties. The Indenture Trustee hereby
represents that:

 

(a) the Indenture Trustee is duly organized and validly existing as a national
banking association in good standing under the laws of the United States with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted;

 

(b) the Indenture Trustee has the power and authority to execute and deliver
this Indenture and to carry out its terms; and the execution, delivery and
performance of this Indenture have been duly authorized by the Indenture Trustee
by all necessary corporate action;

 

44



--------------------------------------------------------------------------------

(c) the consummation of the transactions contemplated by this Indenture and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under the articles of organization or bylaws of the
Indenture Trustee or any agreement or other instrument to which the Indenture
Trustee is a party or by which it is bound; and

 

(d) to the Indenture Trustee’s knowledge, there are no proceedings or
investigations pending or threatened before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Indenture Trustee or its properties: (i) asserting the invalidity of
this Indenture, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Indenture or (iii) seeking any determination
or ruling that might materially and adversely affect the performance by the
Indenture Trustee of its obligations under, or the validity or enforceability
of, this Indenture.

 

Section 6.13. Preferential Collection of Claims Against Issuer. The Indenture
Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). An Indenture Trustee which has
resigned or been removed shall be subject to TIA Section 311(a) to the extent
indicated.

 

ARTICLE VII

 

NOTEHOLDERS’ LISTS AND REPORTS

 

Section 7.01. Issuer To Furnish Names and Addresses of Noteholders. The Note
Registrar will furnish or cause to be furnished to the Indenture Trustee or at
the Indenture Trustee’s direction (a) not more than five days after each Record
Date, a list, in such form as the Indenture Trustee may reasonably require, of
the names and addresses of the Holders of Notes as of such Record Date, and (b)
at such other times as the Indenture Trustee may request in writing, within 30
days after receipt by the Note Registrar of any such request, a list of similar
form and content as of a date not more than 10 days prior to the time such list
is furnished; provided, however, that so long as the Indenture Trustee is the
Note Registrar, no such list shall be required to be furnished.

 

Section 7.02. Preservation of Information; Communications to Noteholders. (a)
The Note Registrar shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders of Notes contained in the
most recent list furnished to the Indenture Trustee as provided in Section 7.01
and the names and addresses of Holders of Notes received by the Securities
Administrator in its capacity as Note Registrar. The Indenture Trustee may
destroy any list furnished to it as provided in such Section 7.01 upon receipt
of a new list so furnished. If three or more Noteholders, or one or more Holders
of a Class of Notes evidencing not less than 25% of the Outstanding Balance
thereof (hereinafter referred to as “Applicants”), apply in writing to the
Indenture Trustee, and such application states that the Applicants desire to
communicate with other holders with respect to their rights under this Indenture
or under the Notes, then the Indenture Trustee shall, within five Business Days
after the receipt of such application, afford such Applicants access, during
normal business hours, to the current list of Holders. Every Holder, by
receiving and holding a Note, agrees with the Issuer, the Securities
Administrator, the Note Registrar and the Indenture Trustee that none of the
Issuer, the Securities

 

45



--------------------------------------------------------------------------------

Administrator or the Indenture Trustee shall be held accountable by reason of
the disclosure of any such information as to the names and addresses of the
Holders under this Indenture, regardless of the source from which such
information was derived.

 

(b) Noteholders may communicate pursuant to TIA Section 312(b) with other
Noteholders with respect to their rights under this Indenture or under the
Notes.

 

(c) The Issuer, the Indenture Trustee, Securities Administrator and the Note
Registrar shall have the protection of TIA Section 3l2(c).

 

Section 7.03. Reports by Issuer. (a) The Issuer shall:

 

(i) file with the Indenture Trustee and the Commission in accordance with the
rules and regulations prescribed from time to time by the Commission such
additional information, documents and reports with respect to compliance by the
Issuer with the conditions and covenants of this Indenture as may be required
from time to time by such rules and regulations. Delivery of such information,
documents and reports to the Indenture Trustee is for informational purposes
only and the Indenture Trustee’s receipt of such reports shall not constitute
constructive notice of any information contained therein or determinable from
information contained therein, including the Issuer’s compliance with any of its
covenants hereunder (as to which the Indenture Trustee is entitled to rely
exclusively on Officers’ Certificates); and

 

(ii) supply to the Indenture Trustee (and the Indenture Trustee shall, or shall
cause the Securities Administrator on behalf of the Indenture Trustee to,
transmit by mail to all Noteholders described in TIA Section 313(c) to the
extent required by applicable law) such summaries of any information, documents
and reports required to be filed by the Issuer pursuant to clause (i) of this
Section 7.03(a) and by rules and regulations prescribed from time to time by the
Commission.

 

(b) Unless the Issuer otherwise determines, the fiscal year of the Issuer shall
end on December 31 of each year.

 

Section 7.04. Reports by Indenture Trustee. If required by TIA Section 313(a),
within 60 days after each March 1, beginning with March 1, 2006, the Indenture
Trustee shall mail to each Noteholder as required by TIA Section 313(c) a brief
report dated as of such date that complies with TIA Section 313(a). The
Indenture Trustee also shall comply with TIA Section 313(b).

 

A copy of each report at the time of its mailing to Noteholders shall be filed
by the Indenture Trustee with the Commission and each securities exchange, if
any, on which the Notes are listed. The Issuer shall notify the Indenture
Trustee if and when the Notes are listed on any securities exchange.

 

46



--------------------------------------------------------------------------------

ARTICLE VIII

 

ACCOUNTS, DISBURSEMENTS AND RELEASES

 

Section 8.01. Collection of Money. Except as otherwise expressly provided
herein, the Indenture Trustee may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all money and other property payable to or
receivable by the Indenture Trustee pursuant to this Indenture. The Indenture
Trustee shall apply all such money received by it as provided in this Indenture.
Except as otherwise expressly provided in this Indenture, if any default occurs
in the making of any payment or performance under any agreement or instrument
that is part of the Collateral, the Indenture Trustee may take such action as
may be appropriate to enforce such payment or performance, including the
institution and prosecution of appropriate Proceedings. Any such action shall be
without prejudice to any right to claim a Default or Event of Default under this
Indenture and any right to proceed thereafter as provided in Article V.

 

Section 8.02. Note Payment Account and Certificate Distribution Account. (a) On
or prior to the Closing Date, the Securities Administrator shall establish and
maintain in its name the Certificate Distribution Account (in its capacity as
Securities Administrator), as provided in Article VI of the Transfer and
Servicing Agreement and Article IV of the Trust Agreement, respectively.

 

(b) On each Payment Date and Redemption Date, the Paying Agent (or, if the
Securities Administrator acts as Paying Agent, the Securities Administrator)
shall distribute all amounts on deposit in the Note Payment Account as provided
in Section 6.02 of the Transfer and Servicing Agreement.

 

(c) On each Payment Date and each Redemption Date, the Indenture Trustee hereby
authorizes the Owner Trustee or the Certificate Paying Agent, as applicable, to
make the distributions from the Certificate Distribution Account as required
pursuant to Section 6.02 of the Transfer and Servicing Agreement and Section
4.02 of the Trust Agreement.

 

Section 8.03. General Provisions Regarding Accounts. Funds in the Note Payment
Account maintained by the Securities Administrator shall be invested as provided
in the Transfer and Servicing Agreement.

 

Section 8.04. Release of Collateral. (a) Subject to the payment of its fees and
expenses pursuant to Section 6.07, the Indenture Trustee may, and when required
by the provisions of this Indenture and the Transfer and Servicing Agreement
shall, execute instruments to release property from the lien of this Indenture,
or convey the Indenture Trustee’s interest in the same, in a manner and under
circumstances that are not inconsistent with the provisions of this Indenture.
No party relying upon an instrument executed by the Indenture Trustee as
provided in this Article VIII shall be bound to ascertain the Indenture
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.

 

(b) At such time as the Securities Administrator notifies the Indenture Trustee
in writing that there are no Notes outstanding and all sums due to the
Noteholders pursuant to the Transfer

 

47



--------------------------------------------------------------------------------

and Servicing Agreement and any fees and expenses of the Indenture Trustee, the
Master Servicer, the Securities Administrator, the Custodian, the Owner Trustee
and the Servicer pursuant to this Indenture or any other Operative Agreement
have been paid, the Indenture Trustee shall release any remaining portion of the
Collateral that secured the Notes from the lien of this Indenture, and the
Securities Administrator shall release to the Issuer or any other Person
entitled thereto any funds then on deposit in the Note Payment Account and the
Indenture Trustee shall assign or transfer any outstanding Cap Agreements as
directed by the Securities Administrator. The Indenture Trustee shall release
property from the lien of this Indenture and the Securities Administrator shall
release the remaining funds on deposit in the Note Payment Account pursuant to
this subsection (b) only upon receipt of an Issuer Request accompanied by an
Officer’s Certificate, an Opinion of Counsel and (if required by the TIA)
Independent Certificates in accordance with TIA Sections 314(c) and 314(d)(1)
meeting the applicable requirements of Section 11.01 hereof.

 

ARTICLE IX

 

SUPPLEMENTAL INDENTURES

 

Section 9.01. Supplemental Indentures Without Consent of Noteholders. (a)
Without the consent of the Holders of any Notes but with prior notice to each
Rating Agency, the Issuer and the Indenture Trustee, when authorized by an
Issuer Order, at any time and from time to time, may enter into one or more
indentures supplemental hereto (which shall conform to the provisions of the
Trust Indenture Act as in force at the date of the execution thereof), in form
satisfactory to the Indenture Trustee, for any of the following purposes:

 

(i) to correct or amplify the description of any property at any time subject to
the lien of this Indenture, or better to assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the lien
of this Indenture, or to subject to the lien of this Indenture additional
property;

 

(ii) to evidence the succession, in compliance with the applicable provisions
hereof, of another person to the Issuer, and the assumption by any such
successor of the covenants of the Issuer herein and in the Notes contained;

 

(iii) to add to the covenants of the Issuer, for the benefit of the Holders of
the Notes, or to surrender any right or power herein conferred upon the Issuer;

 

(iv) to convey, transfer, assign, mortgage or pledge any property to or with the
Indenture Trustee;

 

(v) (A) to cure any ambiguity, (B) to correct or supplement any provision herein
or in any supplemental indenture that may be inconsistent with any other
provisions herein or in any supplemental indenture or to conform the provisions
hereof to those of the Offering Document, (C) to obtain or maintain a rating for
a Class of Notes from a nationally recognized statistical rating organization,
(D) to make any other provisions with respect to matters or questions arising
under this Indenture; provided, however, that no such supplemental indenture
entered into pursuant to clause (D) of this

 

48



--------------------------------------------------------------------------------

subparagraph (v) shall adversely affect in any material respect the interests of
any Holder not consenting thereto;

 

(vi) to evidence and provide for the acceptance of the appointment hereunder by
a successor trustee with respect to the Notes and to add to or change any of the
provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one trustee, pursuant to the
requirements of Article VI;

 

(vii) to issue a Class of Notes that is subordinate in rights of payment of
interest and principal to each Class of Notes issued pursuant to this Indenture
on the Closing Date; provided, however, that no such supplemental indenture
entered into pursuant to this subparagraph (vii) or, issuance or sale of such
Class of Notes, shall adversely affect in any material respect the interests of
any Holder not consenting thereto; or

 

(viii) to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary to effect the qualification of this Indenture under
the TIA or under any similar federal statute hereafter enacted and to add to
this Indenture such other provisions as may be expressly required by the TIA.

 

provided, however, that no such supplemental indenture shall be entered into
unless the Indenture Trustee shall have received an Opinion of Counsel stating
that as a result of such supplemental indenture, the Trust will not be subject
to federal income tax as long as an entity that qualifies as a REIT under the
Code holds directly, or indirectly through one or more Qualified REIT
Subsidiaries or a Disregarded Entity, a 100% ownership interest in the Ownership
Certificate, and the Indenture Trustee receives an Officer’s Certificate from
the Holder of the Ownership Certificate that the Holder of the Ownership
Certificate either qualifies as a REIT, a Qualified REIT Subsidiary or a
Disregarded Entity under the Code and the Holder of the Ownership Certificate
holds a 100% ownership Interest in the Ownership Certificate.

 

The Indenture Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.

 

(b) A letter from each Rating Agency addressed and delivered to the Indenture
Trustee to the effect that any supplemental indenture entered into pursuant to
this Section 9.01 will not cause the then-current ratings on the Notes to be
qualified, reduced or withdrawn shall constitute conclusive evidence that such
amendment does not adversely affect in any material respect the interests of the
Noteholders.

 

Section 9.02. Supplemental Indentures with Consent of Noteholders. The Issuer
and the Indenture Trustee, when authorized by an Issuer Order, also may, with
prior notice to each Rating Agency and with the consent of the Holders of not
less than 66-2/3% of the Voting Interests of the Notes, by Act of such Holders
delivered to the Issuer and the Indenture Trustee, enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Holders of the Notes under this
Indenture; provided, however, that no such supplemental indenture shall,
adversely affect the interests of the

 

49



--------------------------------------------------------------------------------

Noteholders without the consent of the Holder of each Outstanding Note affected
thereby (i) reduce in any manner the amount of, or delay the timing of, payments
in respect of any Note, (ii) alter the obligations of the Servicer to make a
Monthly Advance or alter the servicing standards set forth in the Transfer and
Servicing Agreement or the Servicing Agreement, (iii) reduce the aforesaid
percentages of Notes the Holders of which are required to consent to any such
supplemental indenture, without the consent of the Holders of all Notes affected
thereby, or (iv) permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Collateral or,
except as otherwise permitted or contemplated herein, terminate the lien of this
Indenture on any property at any time subject hereto or deprive the Holder of
any Note of the security provided by the lien of this Indenture and provided,
further, that such action shall not, as evidenced by an Opinion of Counsel,
subject the Trust to federal income tax as long as an entity that qualifies as a
REIT under the Code holds directly, or indirectly through one or more Qualified
REIT Subsidiaries or Disregarded Entities, a 100% ownership interest in the
Ownership Certificate, and provided, further, that the Indenture Trustee
receives an Officer’s Certificate from the Holder of the Ownership Certificate
that the Holder of the Ownership Certificate either qualifies as a REIT, a
Qualified REIT Subsidiary or a Disregarded Entity under the Code and the Holder
of the Ownership Certificate holds a 100% ownership Interest in the Ownership
Certificate.

 

The Indenture Trustee shall be entitled to conclusively rely on an Opinion of
Counsel to determine whether or not any Notes would be affected by any
supplemental indenture and any such determination shall be conclusive upon the
Holders of all Notes, whether theretofore or thereafter authenticated and
delivered hereunder.

 

It shall not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Issuer and the Indenture Trustee of any
supplemental indenture pursuant to this Section, the Indenture Trustee shall
mail or shall cause to be mailed to the Holders of the Notes to which such
amendment or supplemental indenture relates and each Rating Agency a notice
setting forth in general terms the substance of such supplemental indenture. Any
failure of the Indenture Trustee to mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
supplemental indenture.

 

Section 9.03. Execution of Supplemental Indentures. In executing, or permitting
the additional trusts created by, any supplemental indenture permitted by this
Article IX or the modification thereby of the trusts created by this Indenture,
the Indenture Trustee shall be entitled to receive, and subject to Section 6.02,
shall be fully protected in relying upon, an Opinion of Counsel to the effect
provided in Section 9.06. The Indenture Trustee may, but shall not be obligated
to, enter into any such supplemental indenture that affects the Indenture
Trustee’s own rights, duties, liabilities or immunities under this Indenture or
otherwise.

 

Section 9.04. Effect of Supplemental Indenture. Upon the execution of any
supplemental indenture pursuant to the provisions hereof, this Indenture shall
be and shall be deemed to be modified and amended in accordance therewith with
respect to the Notes affected thereby, and the respective rights, limitations of
rights, obligations, duties, liabilities and

 

50



--------------------------------------------------------------------------------

immunities under this Indenture of the Indenture Trustee, the Issuer and the
Holders of the Notes shall thereafter be determined, exercised and enforced
hereunder subject in all respects to such modifications and amendments, and all
the terms and conditions of any such supplemental indenture shall be and be
deemed to be part of the terms and conditions of this Indenture for any and all
purposes.

 

Section 9.05. Conformity with Trust Indenture Act. Every amendment of this
Indenture and every supplemental indenture executed pursuant to this Article IX
shall conform to the requirements of the Trust Indenture Act as then in effect
so long as this Indenture shall then be qualified under the Trust Indenture Act.

 

Section 9.06. Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article IX may, and if required by the Securities Administrator shall, bear a
notation in a form approved by the Securities Administrator as to any matter
provided for in such supplemental indenture. If the Issuer or the Securities
Administrator shall so determine, new Notes so modified as to conform, in the
opinion of the Indenture Trustee and the Issuer, to any such supplemental
indenture may be prepared and executed by the Issuer and authenticated and
delivered by the Securities Administrator in exchange for Outstanding Notes.

 

Section 9.07. Opinion of Counsel. In connection with any supplemental indenture
pursuant to this Article IX, the Indenture Trustee shall be entitled to receive
an Opinion of Counsel to the effect that such supplemental indenture is
authorized or permitted by this Indenture and that all conditions precedent to
the execution of such supplemental indenture in accordance with the relevant
provisions of this Article IX have been met.

 

Nothing in this Section shall be construed to require that any Person obtain the
consent of the Indenture Trustee to any amendment or waiver or any provision of
any document where the making of such amendment or the giving of such waiver
without obtaining the consent of the Indenture Trustee is not prohibited by this
Indenture or by the terms of the document that is the subject of the proposed
amendment or waiver.

 

ARTICLE X

 

REDEMPTION OF NOTES

 

Section 10.01. Redemption. The Notes are subject to redemption pursuant to
Section 9.02 of the Transfer and Servicing Agreement. The Issuer shall furnish
each Rating Agency and the Indenture Trustee and the Securities Administrator
notice of such redemption. If any Notes are to be redeemed pursuant to Section
9.02 of the Transfer and Servicing Agreement, the holder of the Ownership
Certificate shall furnish notice of its exercise of its option to redeem the
applicable Notes to the Indenture Trustee and the Securities Administrator not
later than 30 days prior to the applicable Redemption Date and the party
exercising its option to redeem such Notes shall deposit by 10:00 A.M. New York
City time on the applicable Redemption Date with the Securities Administrator in
the Note Payment Account the Redemption Price of the Notes to be redeemed,
whereupon all such applicable Notes shall be due and payable on the applicable
Redemption Date upon the furnishing of a notice complying with Section 10.02
hereof to each Holder of the Notes.

 

51



--------------------------------------------------------------------------------

Section 10.02. Form of Redemption Notice. Notice of redemption under Section
10.01 shall be given by the Indenture Trustee or the Securities Administrator on
its behalf by first-class mail, postage prepaid, or by facsimile mailed or
transmitted not later than 5 days prior to the applicable Redemption Date to
each Holder of Notes, as of the close of business on the Record Date preceding
the applicable Redemption Date, at such Holder’s address or facsimile number
appearing in the Note Register.

 

All notices of redemption shall state:

 

(i) the Redemption Date;

 

(ii) the Redemption Price; and

 

(iii) the place where such Notes are to be surrendered for payment of the
Redemption Price (which shall be the office or agency of the Issuer to be
maintained as provided in Section 3.02).

 

Notice of redemption of the Notes shall be given by the Indenture Trustee or the
Securities Administrator on its behalf in the name and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Note.

 

Section 10.03. Notes Payable on Redemption Date. The applicable Notes or
portions thereof to be redeemed shall, following notice of redemption as
required under Section 10.02 (in the case of redemption pursuant to Section
10.01) and remittance to the Securities Administrator of the Redemption Price as
required under Section 10.01, on the applicable Redemption Date become due and
payable at the Redemption Price and (unless the Issuer shall default in the
payment of the Redemption Price) no interest shall accrue on the Redemption
Price for any period after the date to which accrued interest is calculated for
purposes of calculating the Redemption Price.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01. Compliance Certificates and Opinions, etc. Upon any application
or request by the Issuer to the Indenture Trustee to take any action under any
provision of this Indenture, the Issuer shall furnish to the Indenture Trustee:
(i) an Officer’s Certificate stating that all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with, (ii) an Opinion of Counsel stating that in the opinion of such
counsel all such conditions precedent, if any, have been complied with, and
(iii) (if required by the TIA) an Independent Certificate from a firm of
certified public accountants meeting the applicable requirements of this
Section, except that, in the case of any such application or request as to which
the furnishing of such documents is specifically required by any provision of
this Indenture, no additional certificate or opinion need be furnished.

 

52



--------------------------------------------------------------------------------

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

(i) a statement that each signatory of such certificate or opinion has read or
has caused to be read such covenant or condition and the definitions herein
relating thereto;

 

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(iii) a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

 

(iv) a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.

 

Section 11.02. Form of Documents Delivered to Indenture Trustee. In any case
where several matters are required to be certified by, or covered by an opinion
of, any specified Person, it is not necessary that all such matters be certified
by, or covered by the opinion of, only one such Person, or that they be so
certified or covered by only one document, but one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to other matters, and any such Person may certify or give an opinion as to
such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which such officer’s certificate or opinion is
based are erroneous. Any such certificate of an Authorized Officer or Opinion of
Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of the
Seller, the Master Servicer, the Servicer, the Depositor, the Issuer or the
Securities Administrator, stating that the information with respect to such
factual matters is in the possession of the Seller, the Master Servicer, the
Servicer, the Depositor, the Issuer or the Securities Administrator, unless such
counsel knows, or in the exercise of reasonable care should know, that the
certificate or opinion or representations with respect to such matters are
erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of the Issuer’s compliance with any term hereof, it is intended that the truth
and accuracy, at the time of the granting of such application or at the

 

53



--------------------------------------------------------------------------------

effective date of such certificate or report (as the case may be), of the facts
and opinions stated in such document shall in such case be conditions precedent
to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article VI.

 

Section 11.03. Acts of Noteholders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Noteholders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by agents duly appointed in writing; and except as herein otherwise expressly
provided such action shall become effective when such instrument or instruments
are delivered to the Indenture Trustee and, where it is hereby expressly
required, to the Issuer. Such instrument or instruments (and the action embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Noteholders signing such instrument or instruments. Proof of execution of
any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Indenture and (subject to Section 6.01)
conclusive in favor of the Indenture Trustee and the Issuer, if made in the
manner provided in this Section.

 

(b) The fact and date of the execution by any person of any such instrument or
writing may be proved in any manner that the Indenture Trustee deems sufficient.

 

(c) The ownership of Notes shall be proved by the Note Register.

 

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder of every Note
issued upon the registration thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Indenture
Trustee or the Issuer in reliance thereon, whether or not notation of such
action is made upon such Note.

 

Section 11.04. Notices, etc., to Indenture Trustee, Issuer and Rating Agencies.
Any request, demand, authorization, direction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by this Indenture shall be
in writing and if such request, demand, authorization, direction, notice,
consent, waiver or act of Noteholders is to be made upon, given or furnished to
or filed with:

 

(i) the Indenture Trustee by any Noteholder or by the Issuer shall be sufficient
for every purpose hereunder if made, given, furnished or filed in writing to or
with the Indenture Trustee at its Corporate Trust Office, or

 

(ii) the Securities Administrator by the Indenture Trustee, any Noteholder or by
the Issuer shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to or with the Securities Administrator at its
Corporate Trust Office, or

 

(iii) the Issuer by the Indenture Trustee or any Noteholder shall be sufficient
for every purpose hereunder if in writing and mailed first-class, postage
prepaid to the Issuer addressed to the address provided in the Transfer and
Servicing Agreement, or at any other address previously furnished in writing to
the Indenture Trustee by the Issuer.

 

54



--------------------------------------------------------------------------------

The Issuer shall promptly transmit any notice received by it from the
Noteholders to the Indenture Trustee.

 

Notices required to be given to the Rating Agencies by the Issuer, the Indenture
Trustee, the Securities Administrator or the Owner Trustee shall be in writing,
personally delivered or mailed by certified mail, return receipt requested, to
the address provided in the Transfer and Servicing Agreement or such other
address as shall be designated by written notice to the other parties.

 

Section 11.05. Notices to Noteholders; Waiver. Where this Indenture provides for
notice to Noteholders of any event, such notice shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and mailed,
first-class, postage prepaid to each Noteholder affected by such event, at such
Holder’s address as it appears on the Note Register, not later than the latest
date, and not earlier than the earliest date, prescribed for the giving of such
notice. In any case where notice to Noteholders is given by mail, neither the
failure to mail such notice nor any defect in any notice so mailed to any
particular Noteholder shall affect the sufficiency of such notice with respect
to other Noteholders, and any notice that is mailed in the manner herein
provided shall conclusively be presumed to have been duly given.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such a waiver.

 

In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Indenture Trustee shall be deemed to be a
sufficient giving of such notice.

 

Where this Indenture provides for notice to the Rating Agencies, failure to give
such notice shall not affect any other rights or obligations created hereunder,
and shall not under any circumstance constitute a Default or Event of Default.

 

Section 11.06. Conflict with Trust Indenture Act. If any provision hereof
limits, qualifies or conflicts with another provision hereof that is required to
be included in this Indenture by any of the provisions of the Trust Indenture
Act, such required provision shall control.

 

The provisions of TIA Sections 310 through 317 that impose duties on any person
(including the provisions automatically deemed included herein unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein.

 

Section 11.07. Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

 

55



--------------------------------------------------------------------------------

Section 11.08. Successors and Assigns. All covenants and agreements in this
Indenture and the Notes by the Issuer shall bind its successors and assigns,
whether so expressed or not. All agreements of the Indenture Trustee in this
Indenture shall bind its successors, co-trustees and agents.

 

Section 11.09. Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 11.10. Benefits of Indenture and Consents of Noteholders. Nothing in
this Indenture or in the Notes, express or implied, shall give to any Person,
other than the parties hereto and their successors hereunder, the Owner Trustee
and the Noteholders, any benefit or any legal or equitable right, remedy or
claim under this Indenture. Each Noteholder and Note Owner, by acceptance of a
Note or, in the case of a Note Owner, a beneficial interest in a Note, consents
to and agrees to be bound by the terms and conditions of this Indenture.

 

Section 11.11. Legal Holidays. In any case where the date on which any payment
is due shall not be a Business Day, then (notwithstanding any other provision of
the Notes or this Indenture) payment need not be made on such date, but may be
made on the next succeeding Business Day with the same force and effect as if
made on the date on which nominally due, and no interest shall accrue for the
period from and after any such nominal date.

 

Section 11.12. Governing Law. THIS INDENTURE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 11.13. Counterparts. This Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

 

Section 11.14. Recording of Indenture. If this Indenture is subject to recording
in any appropriate public recording offices, such recording is to be effected by
the Issuer and at its expense accompanied by an Opinion of Counsel (which may be
counsel to the Indenture Trustee or any other counsel reasonably acceptable to
the Indenture Trustee) to the effect that such recording is necessary either for
the protection of the Noteholders or any other Person secured hereunder or for
the enforcement of any right or remedy granted to the Indenture Trustee under
this Indenture.

 

Section 11.15. Trust Obligations. (a) No recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer, the Owner Trustee or
the Indenture Trustee on the Notes or under this Indenture or any certificate or
other writing delivered in connection herewith or therewith, against (i) the
Indenture Trustee or the Owner Trustee in their respective individual
capacities, (ii) any owner of a beneficial interest in the Issuer or (iii) any
partner, owner, beneficiary, agent, officer, director, employee or agent of the
Indenture Trustee or the Owner

 

56



--------------------------------------------------------------------------------

Trustee in its respective individual capacity, any holder of a beneficial
interest in the Issuer, the Owner Trustee or the Indenture Trustee or of any
successor or assign of the Indenture Trustee or the Owner Trustee in its
individual capacity, except as any such Person may have expressly agreed (it
being understood that the Indenture Trustee and the Owner Trustee have no such
obligations in their respective individual capacities) and except that any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity. For
all purposes of this Indenture, in the performance of any duties or obligations
of the Issuer hereunder, the Owner Trustee shall be subject to, and entitled to
the benefits of, the terms and provisions of Articles VI, VII and VIII of the
Trust Agreement.

 

(b) In addition, (i) this Indenture is executed and delivered by Wilmington
Trust Company, not individually or personally but solely as Owner Trustee, in
the exercise of the powers and authority conferred and vested in it, (ii) each
of the representations, undertakings and agreements herein made on the part of
the Issuer or the Owner Trustee is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the Indenture Trustee and by any Person claiming by, through
or under the Indenture Trustee, and (iv) under no circumstances shall Wilmington
Trust Company be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Indenture or the Operative Agreements.

 

Section 11.16. No Petition. The Indenture Trustee, by entering into this
Indenture, and each Noteholder, by accepting a Note or interest therein, hereby
covenant and agree that they will not at any time institute against the
Depositor or the Issuer, or join in any institution against the Depositor or the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture or any of the Operative Agreements.

 

Section 11.17. Inspection. The Issuer agrees that, on reasonable prior notice,
it will permit any representative of the Indenture Trustee, during the Issuer’s
normal business hours, to examine all the books of account, records, reports and
other papers of the Issuer, to make copies and extracts therefrom, to cause such
books to be audited by Independent Public Accountants, and to discuss the
Issuer’s affairs, finances and accounts with the Issuer’s officers, employees
and Independent certified public accountants, all at such reasonable times and
as often as may be reasonably requested. The Indenture Trustee shall, and shall
cause its representatives to, hold in confidence all such information except to
the extent disclosure may be required by law (and all reasonable applications
for confidential treatment are unavailing) and except to the extent that the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder.

 

Section 11.18. Agreements of Noteholders. Each Noteholder, by accepting a Note,
hereby acknowledges and agrees that, to the extent that the Noteholders are
deemed to have any

 

57



--------------------------------------------------------------------------------

interest in any assets of the Depositor that constitute the assets of the trust
for any other series of securities with respect to which the Depositor acts as
depositor:

 

(a) the interest of the Noteholders in such assets is subordinate to claims or
rights of the holders of such other series of securities to such assets; and

 

(b) this Indenture constitutes a subordination agreement for purposes of Section
510(a) of the Bankruptcy Code.

 

58



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer, the Securities Administrator and the Indenture
Trustee have caused this Indenture to be duly executed by their respective
officers, thereunto duly authorized and duly attested, all as of the day and
year first above written.

 

HOMEBANC MORTGAGE TRUST 2005-3, as Issuer

By:   WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Owner Trustee    

By:

 

/s/ Janel R. Havrilla

   

Name:

 

Janel R. Havrilla

   

Title:

 

Financial Services Officer

WELLS FARGO BANK, N.A., not in its individual capacity but solely as Securities
Administrator

   

By:

 

/s/ Stacey Taylor

   

Name:

 

Stacey Taylor

   

Title:

 

Assistant Vice president

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee

   

By:

 

/s/ Karen R. Beard

   

Name:

 

Karen R. Beard

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORMS OF NOTES

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

FORM OF RULE 144A INVESTMENT LETTER

 

__________________

date             

 

Wells Fargo Bank, NA

as Note Registrar

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

 

  Re: HomeBanc Mortgage Trust 2005-3

    Mortgage Backed Notes, [Class [        ] Notes]

 

Ladies and Gentlemen:

 

In connection with our acquisition of the above-referenced Notes (the “Notes”)
we certify that (a) we understand that the Notes have not been registered under
the Securities Act of 1933, as amended (the “Act”), or any state securities laws
and are being transferred to us in a transaction that is exempt from the
registration requirements of the Act and any such laws, (b) we have such
knowledge and experience in financial and business matters that we are capable
of evaluating the merits and risks of investments in the Notes, (c) we have had
the opportunity to ask questions of and receive answers from HMB Acceptance
Corp. (the “Depositor”) concerning the purchase of the Notes and all matters
relating thereto or any additional information deemed necessary to our decision
to purchase the Notes, (d) we have not, nor has anyone acting on our behalf,
offered, transferred, pledged, sold or otherwise disposed of the Notes or any
interest in the Notes, or solicited any offer to buy, transfer, pledge or
otherwise dispose of the Notes or any interest in the Notes from any person in
any manner, or made any general solicitation by means of general advertising or
in any other manner, or taken any other action that would constitute a payment
of the Notes under the Act or that would render the disposition of the Notes a
violation of Section 5 of the Act or any state securities laws or require
registration pursuant thereto, and we will not act, or authorize any person to
act, in such manner with respect to the Notes, (e) we are a “qualified
institutional buyer” as that term is defined in Rule 144A under the Act (“Rule
144A”). We are aware that the sale to us is being made in reliance on Rule 144A.

 

We are acquiring the Notes for our own account or for resale pursuant to Rule
144A and understand that such Notes may be resold, pledged or transferred only
(1) to a person reasonably believed to be a qualified institutional buyer that
purchases for its own account or for the account of a qualified institutional
buyer to whom notice is given that the resale, pledge or transfer is being made
in reliance on Rule 144A or (2) pursuant to another exemption from registration
under the Act.

 

We hereby acknowledge that under the terms of the Indenture among HomeBanc
Mortgage Trust 2005-3, as Issuer, Wells Fargo Bank, N.A., as Securities
Administrator, and U.S. Bank National Association, as Indenture Trustee, dated
as of May 1, 2005, no transfer of the

 

B-1-1



--------------------------------------------------------------------------------

Notes shall be permitted to be made to any person unless the Note Registrar has
received a certificate from such transferee in the form hereof.

 

We hereby indemnify the Depositor, Indenture Trustee, the Note Registrar and the
Trust against any liability that may result to either of them if our transfer or
other disposition of any Notes (or any interest therein) is not exempt from the
registration requirements of the Act and any applicable state securities laws or
is not made in accordance with such federal and state laws, the provisions of
this certificate or the applicable provisions of the Indenture.

 

Very truly yours,

  Print Name of Purchaser By:        

Name:

       

Title:

   

 

B-1-2



--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

FORM OF NON-RULE 144A INVESTMENT LETTER

 

__________________

date             

 

Wells Fargo Bank, NA

as Note Registrar

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

 

  Re: HomeBanc Mortgage Trust 2005-3

    Mortgage Backed Notes, [Class [        ] Notes]

 

Ladies and Gentlemen:

 

In connection with our acquisition of the above-referenced Notes (the “Notes”)
we certify that (a) we understand that the Notes have not been registered under
the Securities Act of 1933, as amended (the “Act”), or any state securities laws
and are being transferred to us in a transaction that is exempt from the
registration requirements of the Act and any such laws, (b) we have had the
opportunity to ask questions of and receive answers from the Depositor
concerning the purchase of the Notes and all matters relating thereto or any
additional information deemed necessary to our decision to purchase the Notes,
(c) we are acquiring the Notes for investment for our own account and not with a
view to any payment of such Notes (but without prejudice to our right at all
times to sell or otherwise dispose of the Notes in accordance with clause (e)
below), (d) we have not offered or sold any Notes to, or solicited offers to buy
any Notes from, any person, or otherwise approached or negotiated with any
person with respect thereto, or taken any other action that would result in a
violation of Section 5 of the Act or any state securities laws and (e) we will
not sell, transfer or otherwise dispose of any Notes unless (1) such sale,
transfer or other disposition is made pursuant to an effective registration
statement under the Act and in compliance with any relevant state securities
laws or is exempt from such registration requirements and, if requested, we will
at our expense provide an opinion of counsel satisfactory to the addressees of
this certificate that such sale, transfer or other disposition may be made
pursuant to an exemption from the Act, (2) the purchaser or transferee of such
Note has executed and delivered to you a certificate to substantially the same
effect as this certificate and (3) the purchaser or transferee has otherwise
complied with any conditions for transfer set forth in the Indenture (the
“Indenture”) dated as of May 1, 2005, among HomeBanc Mortgage Trust 2005-3, as
issuer, Wells Fargo Bank, N.A., as Securities Administrator, and U.S. Bank
National Association, as indenture trustee.

 

We hereby acknowledge that under the terms of the Indenture, no transfer of the
Notes shall be permitted to be made to any person unless the Note Registrar has
received a certificate from such transferee in the form hereof.

 

We hereby indemnify the Depositor, Indenture Trustee, the Note Registrar and the
Trust against any liability that may result to either of them if our transfer or
other disposition of any

 

B-2-1



--------------------------------------------------------------------------------

Notes (or any interest therein) is not exempt from the registration requirements
of the Act and any applicable state securities laws or is not made in accordance
with such federal and state laws, the provisions of this certificate or the
applicable provisions of the Indenture.

 

Very truly yours,

  Print Name of Purchaser By:        

Name:

       

Title:

   

 

B-2-2



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ERISA TRANSFER AFFIDAVIT

 

______________

date            

 

STATE OF NEW YORK    )      )   ss.: COUNTY OF NEW YORK    )

 

  Re: HomeBanc Mortgage Trust 2005-3

     Mortgage Backed Notes

 

1. The undersigned is the                                      of (the
“Investor”), a [corporation duly organized] and existing under the laws of
                , on behalf of which he makes this affidavit.

 

2. The Investor either (i) is not, and on                  [date of transfer]
will not be, acquiring the Notes for, or on behalf of, an employee benefit plan
or other retirement arrangement that is subject to Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or to Section 4975
of the Internal Revenue Code of 1986, as amended (or to any substantially
similar law (“Similar Law”)) or any entity deemed to hold the plan assets of the
foregoing (a “Benefit Plan”) or (ii), our acquisition and holding of the Notes
for, or on behalf of, a Benefit Plan will not result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code which is not
covered under Prohibited Transaction Class Exemption (“PTCE”) 84-14, PTCE 90-1,
PTCE 91-38, PTCE 95-60, PTCE 96-23 or some other applicable exemption, and will
not result in a non-exempt violation of any Similar Law.

 

3. The Investor hereby acknowledges that under the terms of the Indenture among
HomeBanc Mortgage Trust 2005-3, as Issuer, Wells Fargo Bank, N.A., as Securities
Administrator, and U.S. Bank National Association, as Indenture Trustee, dated
as of May 1, 2005, no transfer of any Note shall be permitted to be made to any
person unless the Securities Administrator has received a certificate from such
transferee in the form hereof.

 

C-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to proper authority, by its duly authorized officer, duly
attested, this              day of                         , 20    .

 

 

[Investor]

By:

       

Name:

   

Title:

 

ATTEST:

 

____________________________

 

STATE OF                                     )      )   ss.:
COUNTY OF                                 )

 

Personally appeared before me the above-named
                                        , known or proved to me to be the same
person who executed the foregoing instrument and to be the
                             of the Investor, and acknowledged that he executed
the same as his free act and deed and the free act and deed of the Investor.

 

Subscribed and sworn before me this              day of                         
20    .

 

 

NOTARY PUBLIC

My commission expires the

             day of                     , 20    .

 